Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (“Agreement”) is entered into as of
March 24, 2009 (the “Effective Date”) by and between ACADIA PHARMACEUTICALS
INC., a Delaware corporation (“ACADIA”), having an address of 3911 Sorrento
Valley Boulevard, San Diego, CA 92121, and MEIJI SEIKA KAISHA, LTD., a
corporation organized under the laws of Japan (“MSK”), having an address of
4-16, Kyobashi 2-Chome, Chuo-ku, Tokyo 104-8002, Japan.

RECITALS

WHEREAS, ACADIA is developing the Licensed Molecules and Products for use in the
Field;

WHEREAS, MSK is engaged in the research, development and commercialization of
pharmaceutical products;

WHEREAS, the parties intend to collaborate on the development of the Licensed
Molecules and Products in accordance with the terms and conditions of this
Agreement; and

WHEREAS, MSK desires to obtain from ACADIA, and ACADIA wishes to grant to MSK,
an exclusive license to research, develop, manufacture and commercialize the
Licensed Molecules and Products in the Field in the Territory, subject to the
terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, conditions and covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ACADIA and MSK hereby agree as follows:

1. DEFINITIONS

For purposes of this Agreement, initially capitalized terms used in this
Agreement, whether used in the singular or plural, shall have the following
meanings, unless the context clearly requires otherwise:

1.1 “ACADIA Affiliate” shall mean any entity that is an Affiliate of ACADIA;
provided that, effective upon Change of Control of ACADIA, the term “ACADIA
Affiliate” shall mean only any entity that is, directly or indirectly, through
one or more intermediaries, controlled (as such term is defined in Section 1.8)
by ACADIA, but for only so long as such control exists.

1.2 “ACADIA Data” shall mean all non-clinical (including chemistry,
manufacturing and control) and clinical data and regulatory filings (including
Regulatory Filings), correspondence and approvals pertaining to the Licensed
Molecules or Products in the Field outside the Territory that ACADIA or any
ACADIA Affiliate Controls as of the Effective Date or during the Term.

 

  1.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.3 “ACADIA Indemnitee” shall have the meaning provided in Section 11.2.

1.4 “ACADIA Inventions” shall mean all Inventions discovered, made, conceived,
or conceived and reduced to practice, solely by one or more employees,
consultants or contractors of ACADIA or any ACADIA Affiliate in the course of
development activities conducted pursuant to this Agreement.

1.5 “ACADIA Know-How” shall mean all Information that ACADIA or any ACADIA
Affiliate Controls as of the Effective Date or during the Term that is necessary
or useful for the research, development, manufacture, use, marketing, import,
offer for sale or sale of any Licensed Molecule or Product in the Field,
including any replication or any part of such Information. The ACADIA Know-How
includes the ACADIA Data.

1.6 “ACADIA Patents” shall mean (a) the patent and patent applications listed on
Exhibit A, (b) all additions, divisions, continuations, continuations-in-part,
provisionals, substitutions, reissues, re-examinations, extensions, restorations
by existing or future extension or restoration mechanisms, registrations, patent
term extensions, supplemental protection certificates or the equivalent thereof,
and renewals of a patent or patent application, inventor’s certificates, and any
confirmation patent or registration patent or patent of addition based on any
such patent and patent applications set forth in (a), and (c) Patents claiming
or covering ACADIA Inventions, but excluding ACADIA’s interest in any Joint
Patents.

1.7 “ACADIA Technology” shall mean the ACADIA Know-How and ACADIA Patents.

1.8 “Affiliate” shall mean, with respect to a given party, any corporation,
company, partnership, joint venture, or any other entity that, directly or
indirectly, through one or more intermediaries, is controlled by, controlling,
or under common control with such party, as the case may be, but for only so
long as such control exists. As used in this Section 1.8, “control” shall mean
direct or indirect beneficial ownership of more than fifty percent (50%) (or
such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of the voting share capital or other
equity interest in any corporation, company, partnership, joint venture, or
other entity.

1.9 “Annual Net Sales” shall mean Net Sales generated in a particular calendar
year beginning on January 1 and ending on December 31.

1.10 “Business Day(s)” shall mean a day on which banks are open for business in
both Tokyo, Japan and San Diego, California, excluding Saturdays and Sundays.

1.11 “Calendar Quarter” shall mean each respective period of three consecutive
months ending on March 31, June 30, September 30, and December 31.

 

  2.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.12 “Change of Control” shall mean, with respect to a party, either: (a) a sale
of all or substantially all of the assets of a party, including the Licensed
Molecules and Products, in one or a series of related transactions not in the
ordinary course of business to a Third Party; or (b) the acquisition of a party
by a Third Party by means of any transaction or series of related transactions
to which such party is a party (including, any stock acquisition, merger or
consolidation); in either case of subsection (a) or (b), in which transaction or
series of transactions the holders of outstanding voting securities of such
party immediately prior to such transaction do not beneficially own, directly or
indirectly, at least fifty percent (50%) of the combined outstanding voting
power of the acquiring entity (or of such party if it is the surviving entity in
such transaction described in subsection (b)), or its direct or indirect parent
entity, immediately after such transaction or series of related transactions.

1.13 “Collaboration Term” shall mean the period during which the parties shall
collaborate on development of the Licensed Molecules and Products for the
Primary Indication, commencing on the Effective Date and ending at the
completion of activities specified in the Development Plan for the hPOC.

1.14 “Commercially Reasonable Efforts” shall mean those efforts, consistent with
the exercise of customary scientific and business practices as applied in the
pharmaceutical industry for development and commercialization activities
conducted with respect to other products of similar potential and market size.

1.15 “Confidential Information” shall mean any Information possessed, obtained,
developed, or created by or on behalf of a party that is disclosed by or on
behalf of such party to the other party or its Affiliates under this Agreement.

1.16 “Control” or “Controlled” shall mean, with respect to any Information,
Patent or other intellectual property right, the legal authority or right
(whether by ownership, license or otherwise but without taking into account any
rights granted by one party to the other party under the terms of this
Agreement) of a party to grant access, a license or a sublicense of or under
such Information, Patent or other intellectual property rights to another party
hereto, or to otherwise disclose proprietary or trade secret information to such
other party, without breaching the terms of any agreement with a Third Party, or
misappropriating the proprietary or trade secret information of a Third Party.

1.17 “Cost of Goods Sold” or “COGs” shall mean the actual and bona fide and
verifiable manufacturing and supply costs including labor, material and factory
costs, and including amounts payable to Third Party manufacturers specifically
associated with the manufacture and supply by ACADIA or any of its Affiliates of
the Licensed Molecules or Products supplied to Licensee, in each case, as
recorded in the applicable party’s accounting system according to its standard
accounting practices and generally accepted accounting principles for such
party.

1.18 “Development Expenses” shall mean the actual and direct costs and expenses,
excluding labor or other indirect costs and expenses, relating to the research
and development of the Licensed Molecules and Products for the Primary
Indication, incurred by either party or any ACADIA Affiliate or MSK Affiliate
during the Collaboration Term pursuant to the Development Plan. Expenses shall
include payments and accruals recorded in such party’s accounting system
according to its standard accounting practices and generally accepted accounting
principles for such party.

 

  3.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.19 “Development Plan” shall mean the plan and budget describing the parties’
development activities during the Collaboration Term with respect to the
research and development of the Licensed Molecules and Products for the Primary
Indication, including the prioritization of development activities aimed at
achievement of hPOC, as agreed to by the parties by letter agreement in writing
as of the Effective Date and as may be amended from time to time by the JSC.

1.20 “Dropped Product” shall have the meaning provided in Section 5.3.

1.21 “EU” shall mean […***…] countries that are members of the European Union
and any successor thereto (as of the applicable time during the Term), or of the
European Economic Community, as applicable, which includes, […***…].

1.22 “Executive Officers” shall have the meaning provided in Section 2.3(c).

1.23 “FDA” shall mean the U.S. Food and Drug Administration, or any successor
agency thereto.

1.24 “Field” shall mean all human therapeutic and prophylactic uses.

1.25 “First Commercial Sale” shall mean, on a Product-by-Product and
country-by-country basis, (a) in the case of ACADIA, the first sale by ACADIA or
any of its Affiliates to a Third Party for end use or consumption of a Product
in a given country outside the Territory after Regulatory Approval has been
granted with respect to such Product in such country, and (b) in the case of
MSK, the first sale by MSK or any of its Affiliates or Sublicensees to a Third
Party for end use or consumption of a Product in a given country in the
Territory after Regulatory Approval has been granted with respect to such
Product in such country. Any sale by a party to an Affiliate, Sublicensee (in
the case of MSK), or Licensee (in the case of ACADIA), shall not constitute a
First Commercial Sale.

1.26 “Human Proof of Concept” or “hPOC” shall mean, with respect to any Licensed
Molecule or Product, the establishment of the first proof-of-concept in humans
for the Primary Indication, as described in the Development Plan in detail,
which shall only be changed by a writing signed by both parties.

1.27 “ICH” shall mean the International Conference on Harmonization (of
Technical Requirements for Registration of Pharmaceuticals for Human Use).

1.28 “Information” shall mean all tangible and intangible scientific, technical,
trade, financial or business information including: (a) cells, cell lines,
organisms, animal models, genes, gene fragments, gene sequences and loci,
probes, DNA, RNA, cDNA libraries, plasmids, vectors, expression systems,
antibodies, proteins, and biological substances, and any constituents, progeny,
mutants, derivatives or replications thereof or therefrom; and (b) compounds,
solid state forms, compositions of matter, formulations,

 

  4.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

techniques, processes, methods, trade secrets, formulae, procedures, tests,
data, results, analyses, documentation, reports, testing information (including
pharmacological, toxicological, non-clinical (including chemistry, manufacturing
and control), and clinical test design, methods, protocols, data, results,
analyses, and conclusions), quality assurance and quality control information,
knowledge, know-how, skill, and experience.

1.29 “IND” shall mean an investigational new drug application filed with the
applicable Regulatory Authority, which application is required to commence human
clinical trials in the applicable country.

1.30 “Inventions” shall mean all inventions discovered, made, conceived, or
conceived and reduced to practice, in the course of development activities
conducted pursuant to this Agreement.

1.31 “Joint Inventions” shall mean all Inventions discovered, made, conceived,
or conceived and reduced to practice, jointly by one or more employees,
consultants or contractors of ACADIA or any ACADIA Affiliate and one or more
employees, consultants, or contractors of MSK or any MSK Affiliate in the course
of development activities conducted pursuant to this Agreement.

1.32 “Joint Patents” shall mean all Patents, other than an ACADIA Patent or a
MSK Patent, that claim or disclose Joint Inventions.

1.33 “Joint Development Committee” or “JDC” shall mean the committee composed of
an equal number of representatives from each of MSK and ACADIA to be formed as
set forth in Section 2.4.

1.34 “Joint Steering Committee” or “JSC” shall mean the committee composed of an
equal number of representatives from each of MSK and ACADIA during the
Collaboration Term to be formed as set forth in Section 2.1.

1.35 “License Agreement” shall mean an agreement granting a Licensee a license
or sublicense under the ACADIA Technology, MSK Technology, Joint Inventions or
Joint Patents to research, develop, make, have made, use, market, import, offer
for sale or sell the Licensed Molecules and Products in the Field outside the
Territory.

1.36 “Licensed Molecules” shall mean any and all compounds that are claimed or
covered by an ACADIA Patent, including […***…] whose chemical structures are
shown in Exhibit B, and the salts, metabolites and pro-drugs of such compounds.

1.37 “Licensee” shall mean a Third Party to whom a license or sublicense under
the ACADIA Technology, MSK Technology, Joint Inventions or Joint Patents has
been granted by ACADIA, any of its Affiliates or its successor (in case of
Change of Control of ACADIA) to research, develop, make, have made, use, market,
import, offer for sale or sell the Licensed Molecules and Products in the Field
outside the Territory. For the avoidance of doubt, the parties agree that a
Third Party or Affiliate of ACADIA that acquires all or substantially all of the
business or assets of ACADIA relating to the Licensed Molecules and Products,
whether by merger, consolidation, divesture, restructure, sale of stock, sale of
assets, or otherwise, shall not be a Licensee.

 

  5.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.38 “Licensee Revenues” shall mean the total gross amount of consideration
received and the value of any other consideration received or obtained by
ACADIA, any of its Affiliates or its successor (in case of Change of Control of
ACADIA) from any and all Licensee(s) pursuant to and in consideration for rights
granted to such Licensee under the ACADIA Technology, MSK Technology, Joint
Inventions or Joint Patents in the Field outside the Territory under any
agreement, including a License Agreement, entered into by ACADIA, any of its
Affiliates or its successor (in case of Change of Control of ACADIA) and such
Licensee(s) after the Effective Date, including (a) license fees, (b) milestone
payments, (c) other payments of any kind including royalties based on sales of
Products by such Licensee including its permitted sublicensees, (d) payments
made in exchange for securities of ACADIA, any of its Affiliates or its
successor (in case of Change of Control of ACADIA) to the extent that such
payments represent a premium over the fair market value of such […***…] and
(e) the amount of any net profits of ACADIA, any of its Affiliates or its
successor (in case of Change of Control of ACADIA) obtained by supplying the
Licensed Molecules and Products to such Licensee (i.e. the transfer price from
ACADIA, any of its Affiliates or its successor (in case of Change of Control of
ACADIA) to such Licensee less COGs); but excluding all consideration paid to
ACADIA, any of its Affiliates or its successor (in case of Change of Control of
ACADIA) by such Licensee(s): (i) with respect to research, development and sales
and marketing or promotional activities to be performed on and after the
execution of the License Agreement by or on behalf of ACADIA, any of its
Affiliates or its successor (in case of Change of Control of ACADIA)
specifically relating to the Licensed Molecules and Products, to the extent such
cost does not exceed an amount which is reasonably typical under similar
circumstances, (ii) that constitute reimbursement of patent prosecution or
enforcement expenses for patent rights or a payment of a share of amounts
recovered in enforcing patent or other intellectual property rights excluding a
payment of a share of compensatory damages relating to the Products (including
without limitation, lost sales or lost profits with respect to the Products)
recovered in enforcing any ACADIA Patents, MSK Patents or Joint Patents,
(iii) in exchange for securities of ACADIA, any of its Affiliates or its
successor (in case of Change of Control of ACADIA) to the extent that such
payments represent the fair market value of such securities as determined as
aforesaid, (iv) as loans, credit lines or other amounts subject to repayment in
full, (v) with respect to research, development and sales and marketing or
promotional activities or other services by or on behalf of ACADIA, any of its
Affiliates or its successor (in case of Change of Control of ACADIA) unrelated
to the Licensed Molecules or Products, or (vi) are allocable to or constitute
consideration for rights granted to such Licensee with respect to technology
Controlled by ACADIA that is not ACADIA Technology, Joint Inventions or Joint
Patents. ACADIA confirms that, as of the Effective Date, ACADIA has not entered
into any License Agreement.

1.39 “Losses” shall have the meaning provided in Section 11.1.

1.40 “Materials” shall have the meaning provided in Section 3.4.

1.41 “Most Recent Milestone” shall have the meaning provided in Section 5.3.

 

  6.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.42 “MSK Affiliate” shall mean any entity that is an Affiliate of MSK; provided
that, effective upon Change of Control of MSK, the term “MSK Affiliate” shall
mean only any entity that is, directly or indirectly, through one or more
intermediaries, controlled (as such term is defined in Section 1.8) by MSK, but
for only so long as such control exists.

1.43 “MSK Data” shall mean all non-clinical (including chemistry, manufacturing
and control) and clinical data and regulatory filings (including Regulatory
Filings), correspondence and approvals pertaining to the Licensed Molecules or
Products in the Field in the Territory that MSK or any MSK Affiliate Controls as
of the Effective Date or during the Term.

1.44 “MSK Indemnitee” shall have the meaning provided in Section 11.1.

1.45 “MSK Inventions” shall mean all Inventions discovered, made, conceived, or
conceived and reduced to practice, solely by one or more employees, consultants
or contractors of MSK or any MSK Affiliate in the course of development
activities conducted pursuant to this Agreement.

1.46 “MSK Know-How” shall mean all Information that MSK or any MSK Affiliate
Controls as of the Effective Date or during the Term that is necessary or useful
for the research, development, manufacture, use, marketing, import, offer for
sale or sale of any Licensed Molecule or Product in the Field, including any
replication or any part of such Information. The MSK Know-How includes the MSK
Data.

1.47 “MSK Patents” shall mean all Patents that MSK or any MSK Affiliate Controls
as of the Effective Date or during the Term that claim any Licensed Molecule or
Product or its method of manufacture or use in the Field, including Patents
claiming or covering MSK Inventions, but excluding MSK’s interest in any Joint
Patents.

1.48 “MSK Technology” shall mean MSK Know-How and MSK Patents.

1.49 “MSK Threshold” shall have the meaning provided in Section 5.2(a).

1.50 “NDA” shall mean a new drug application filed with the applicable
Regulatory Authority, which application is required for marketing approval for
the applicable Product in the applicable country.

1.51 “Net Sales” shall mean, with respect to each Product, the gross amounts
invoiced by (a) in the case of any country outside the Territory in which ACADIA
and its Affiliates is the selling party, by ACADIA or its Affiliates and (b) in
the case of any country in the Territory in which MSK, MSK Affiliate and
Sublicensee is the selling party, by MSK, its Affiliates and Sublicensees, for
sales or other dispositions of such Product to Third Parties that are not
Sublicensees of the selling party (unless such Affiliate or Sublicensee is the
end user of such Product, in which case the amount billed therefor shall be
deemed to be the amount that would be billed to a Third Party end user in an
arm’s-length transaction), less the following items, as allocable to such
Product (if not previously deducted from the amount invoiced): (a) trade,
quantity or cash discounts actually allowed (provided that such discounts are
not applied disproportionately to Product when compared to other products of the
selling party and its Affiliates and, in the case of

 

  7.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

MSK, Sublicensees in the Field), including charge back payments, administrative
fees, and rebates granted to managed care organizations, purchasers and
reimbursers or to trade customers, including wholesalers and chain and pharmacy
buying groups, (b) credits actually allowed for claims, allowances for damaged
goods, retroactive price reductions or returned goods, (c) prepaid freight,
postage, shipping, customs duties and insurance charges and (d) sales taxes,
value added taxes, duties and other governmental charges, rebates or charge
backs actually paid in connection with the sale, to the extent not reimbursed
(but excluding what are commonly known as income taxes).

1.52 “Nondisclosure Agreement” shall mean the nondisclosure agreement between
the parties dated March 11, 2005 and amended as of January 31, 2008.

1.53 […***…].

1.54 “Patents” shall mean all patents and patent applications, together with all
additions, divisions, continuations, continuations-in-part, provisionals,
substitutions, reissues, re-examinations, extensions, restorations by existing
or future extension or restoration mechanisms, registrations, patent term
extensions, supplemental protection certificates or the equivalent thereof, and
renewals of a patent or patent application, inventor’s certificates, and any
confirmation patent or registration patent or patent of addition based on any
such patents and patent applications.

1.55 “Percentage-Based Payments” shall have the meaning provided in Section 5.8.

1.56 “Phase I Clinical Study” shall mean a human clinical study conducted in a
small number of healthy volunteers designed or intended to establish an initial
safety profile, pharmacodynamics, or pharmacokinetics of a Product.

1.57 “Phase II Clinical Study” shall mean a study of a Product in human patients
to determine initial efficacy before embarking on Phase III Clinical Studies.

1.58 “Phase III Clinical Study” shall mean a study in human patients with a
defined dose or a set of defined doses of a Product designed to ascertain
efficacy of such Product for inclusion in an application to be submitted for
Regulatory Approval to the competent Regulatory Authorities.

1.59 “Primary Indication” shall mean the indication to be pursued as a top
priority during the Collaboration Term. It is the mutual understanding between
the parties that the Primary Indication shall be schizophrenia and its related
diagnosed disorders, including, but not limited to, […***…]. The Primary
Indication shall only be changed by a writing signed by both parties.

1.60 “Product” shall mean a pharmaceutical product containing at least one
Licensed Molecule, including all dosage forms, formulations, line extensions and
modes of administration thereof.

1.61 “Quarterly Report” shall have the meaning provided in Section 5.2(b).

 

  8.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.62 “Regulatory Approval” shall mean any and all approvals, licenses,
registrations, or authorizations of any country, federal, supranational, state
or local regulatory agency, department, bureau or other government entity that
are necessary for the manufacture, use, storage, import, transport and/or sale
of a Product in a given jurisdiction.

1.63 “Regulatory Authority” shall mean any national, provincial or local
regulatory agency, department, bureau or other government entity, that has
responsibility in its applicable jurisdiction over the research, development,
manufacture and/or commercialization of the Licensed Molecules and Products in a
given jurisdiction.

1.64 “Regulatory Filing” shall mean any IND or NDA filed with the applicable
Regulatory Authority in a given country.

1.65 “Replacement Product” shall have the meaning provided in Section 5.3.

1.66 “Research Agreement” shall mean the Research and Option Agreement between
the parties entered into on March 30, 2007, and as amended as of April 18,
2007, July 9, 2007, October 17, 2007, December 21, 2007 and February 14, 2008.

1.67 “Royalty Term” shall mean, on a Product-by-Product and country-by-country
basis, the period of time commencing on the First Commercial Sale of a Product
in the Field in a country and ending at the later of either (a) […***…] years
after the date of the First Commercial Sale of such Product in such country and
(b) […***…].

1.68 “SEC” shall mean the U.S. Securities and Exchange Commission or any
successor entity.

1.69 […***…].

1.70 “Sublicensee” shall mean a Third Party or Affiliate of MSK to whom MSK has
granted a license or sublicense to research, develop, make, have made, use,
market, import, offer for sale or sell Products (either independently from or in
cooperation with MSK) in the Field in the Territory, beyond the mere right to
purchase Products from MSK or its Affiliates. For the avoidance of doubt, the
parties agree that a Third Party or Affiliate of MSK that acquires all or
substantially all of the business or assets of MSK relating to the Licensed
Molecules and Products, whether by merger, consolidation, divesture,
restructure, sale of stock, sale of assets, or otherwise, shall not be a
Sublicensee.

1.71 “Term” shall have the meaning provided in Section 10.1.

1.72 “Territory” shall mean Japan, Bangladesh, Brunei, Cambodia, China, India,
Indonesia, Laos, Malaysia, Myanmar, Philippines, Singapore, South Korea, Taiwan,
Thailand and Vietnam.

1.73 “Third Party” shall mean any entity other than ACADIA or MSK or an
Affiliate of ACADIA or MSK.

1.74 “Unachieved Payment” shall have the meaning provided in Section 5.4.

 

  9.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.75 “US” shall mean the United States of America, including the District of
Columbia.

1.76 “Valid Claim” shall mean a claim of an issued and unexpired patent within
any ACADIA Patent, MSK Patent or Joint Patent, […***…], which claim has not been
revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no further appeal can
be taken, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.

1.77 “Withdrawal Notice” shall have the meaning provided in Section 2.5.

2. DEVELOPMENT GOVERNANCE

2.1 Joint Steering Committee Formation and Meetings.

(a) Formation; Composition. Promptly after the Effective Date, the parties will
form the Joint Steering Committee. The JSC shall have three (3) representatives
from each of ACADIA and MSK. The JSC shall remain in place during the
Collaboration Term. Each party may change the identity of any or all of its
members on the JSC at any time in its sole discretion. One member of the JSC
shall be selected to act as the chairperson of the JSC, with each chairperson
acting for a term of twelve (12) months. The chairperson shall be selected
alternately by ACADIA and MSK, and ACADIA shall designate the first chairperson.

(b) Meetings. The JSC shall meet at pre-scheduled meetings four (4) times per
year and at any other meetings called from time to time by the mutual agreement
of the parties. Such meetings may be conducted by videoconference,
teleconference or in person, as agreed by the parties, and the parties shall
agree upon the time of meetings. Each member of the JSC may be represented at
any JSC meeting by a designee appointed by such member for such meeting,
provided that such member shall designate such designee in writing to the
chairperson of the JSC at least two (2) days prior to such JSC meeting. A
reasonable number of additional representatives of a party may attend meetings
of the JSC in a non-voting capacity upon written notice to the other party. The
chairperson of the JSC or his or her designee shall prepare minutes of each
meeting of the JSC and shall circulate such minutes no later than four (4) weeks
following such meeting. At each meeting of the JSC, following the first meeting,
the prior meeting’s minutes will be approved by the JSC with such changes to the
minutes as may be agreed to by the members of the JSC. Any costs and expenses
incurred by each party related to a JSC meeting, including, if applicable,
travel and/or telecommunication expenses, shall be borne by each party, and
shall not be deemed Development Expenses.

2.2 Joint Steering Committee Functions and Powers. The responsibilities of the
JSC shall be as follows:

(a) oversight of the joint research and development of the Licensed Molecules
and Products by the parties during the Collaboration Term, including reviewing
and discussing non-clinical (including chemistry, manufacturing and control) and
clinical study results, patent strategies for any Joint Patent, regulatory
strategies, and process and product development and supply of the Licensed
Molecules and Products under the Development Plan during the Collaboration Term;

 

  10.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(b) review and approve amendments to the Development Plan; and

(c) so long as the JSC remains in effect, act as a mechanism for the parties to
share information with respect to the research and development and
commercialization of the Licensed Molecules and Products.

2.3 Joint Steering Committee Decision-Making.

(a) Decisions of the JSC shall be made by unanimous vote, with the JSC
representatives of ACADIA collectively having one vote and the JSC
representatives of MSK collectively having one vote.

(b) If the JSC is unable to reach a unanimous vote on any matter, then the
matter shall be referred to the most senior research and development executive
of each of ACADIA and MSK for further discussion and resolution. These
individuals shall have thirty (30) calendar days to attempt in good faith, with
due consideration for the parties’ respective territorial rights and economic
interests, to resolve the matter and thereby make the decision on behalf of the
JSC.

(c) If the individuals referred to in Section 2.3(b) above are unable to reach
an agreement by the end of such thirty (30) calendar days, then the matter shall
be referred to the Chief Executive Officer of ACADIA and the President of
Pharmaceutical Company of MSK (the “Executive Officers”). The Executive Officers
shall have twenty (20) calendar days to attempt in good faith, with due
consideration for the parties’ respective territorial rights and economic
interests, to resolve the matter and thereby make the decision on behalf of the
JSC. If the Executive Officers cannot resolve the issue then it will be settled
by arbitration as provided for in Section 12.1.

2.4 Joint Development Committee. Prior to the earlier of (i) the commencement of
development of any Licensed Molecule or Product by MSK in the Territory or
(ii) the end of the Collaboration Term, the parties shall establish a Joint
Development Committee. The JDC shall have three (3) representatives from each of
ACADIA and MSK. The JDC shall provide the forum, with respect to the Licensed
Molecules and Products, for (a) oversight of and sharing information about the
development activities and plan in the Field in and outside the Territory;
(b) planning and coordination regarding a possible implementation of the
international clinical trials including Japanese population and/or sites;
(c) planning and coordination regarding a possible implementation of the
non-clinical studies, including, but not limited to, long-term toxicity studies,
carcinogenicity studies, which shall be commonly necessary in and outside the
Territory from the standpoint of regulations; (d) coordination of global safety
database for the Licensed Molecules and/or Products under development and
commercialization; and (e) such other functions and powers as mutually agreed
upon by the parties in writing on a case-by-case basis. Any costs and expenses
incurred by each party related to a JDC meeting, including, if applicable,
travel and/or telecommunication expenses, shall be borne by each party.

2.5 Withdrawal. At any time during the Term and for any reason, ACADIA shall
have the right to withdraw from participation in the JSC and/or JDC upon written
notice to MSK, which notice shall be effective immediately upon receipt by MSK
(the “Withdrawal Notice”). Following the issuance of a Withdrawal Notice and
subject to this Section 2.5, ACADIA’s representatives on

 

  11.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

the JSC or JDC, as applicable, shall not participate in any meetings of such
committee, nor shall ACADIA have any right to vote on any decision within the
authority of such committee. If, at any time, following the issuance of a
Withdrawal Notice, ACADIA wishes to resume participation in the applicable
committee, ACADIA shall notify MSK in writing and, thereafter, ACADIA’s
representatives on such committee shall be entitled to attend any subsequent
meeting of such committee and to participate in the activities of, and
decision-making by, such committee, as provided in this Section 2 as if a
Withdrawal Notice had not been issued by ACADIA. Following ACADIA’s issuance of
a Withdrawal Notice, unless and until ACADIA resumes participation in the
applicable committee in accordance with this Section 2.5, (i) all meetings of
the applicable committee may be held at MSK’s facilities at MSK’s sole
discretion; (ii) MSK shall have the right to make the final decision on all
matters within the scope of authority of the applicable committee; and
(iii) ACADIA shall have the right to continue to receive the minutes of the
applicable committee meetings, but shall not have the right to approve the
minutes for any committee meeting held after ACADIA’s issuance of a Withdrawal
Notice with respect to such committee. Notwithstanding the foregoing, in the
event that ACADIA withdraws from the JSC, any changes to the Development Plan
after such withdrawal must be approved by both ACADIA and MSK.

2.6 Limited Authority. Notwithstanding the creation of the JSC and JDC, each
party shall retain the rights and powers granted to it hereunder, and the JSC
and JDC shall not be delegated or vested with such rights or powers unless such
delegation or vesting is expressly provided herein or both parties expressly so
agree in writing. The JSC and JDC shall not have the power to amend or modify
this Agreement, and its decision shall not be in contravention of any terms and
conditions of this Agreement. It is understood and agreed that issues to be
formally decided by the JSC and JDC are only those specific issues that are
expressly provided for in this Agreement to be decided by the JSC and JDC.

3. DEVELOPMENT AND COMMERCIALIZATION

3.1 Development Activities.

(a) Development Prior to hPOC. Subject to the terms and conditions of this
Agreement, during the Collaboration Term, each party shall be responsible for
managing and controlling its respective research and development activities in
accordance with the Development Plan under the leadership and oversight of the
JSC, which shall specify the product and process development and supply
activities to be conducted by the parties. The costs of such joint research and
development activities during the Collaboration Term shall be allocated in
accordance with Section 5.2.

(b) MSK’s Development Obligation in the Territory. MSK shall solely be
responsible, at its sole cost and expense, for development and commercialization
activities for the Licensed Molecules and Products in the Field in the Territory
that are not covered by the Development Plan, including product and process
development and supply of the Licensed Molecules and Products in the Territory.

 

  12.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(c) Conduct of Development. Each party shall use its Commercially Reasonable
Efforts during the Collaboration Term to perform its development activities
under this Agreement in accordance with the Development Plan and the terms and
conditions of this Agreement. The initial Development Plan has been agreed upon
in writing by the parties by letter agreement dated concurrently herewith and
may be amended by the JSC. Each party shall conduct its development activities
under this Agreement in good scientific manner and in compliance in all material
respects with all requirements of applicable laws, rules and regulations. Each
party hereby certifies that it will not and has not employed or otherwise used
in any capacity the services of any person debarred under Section 21 USC 335a or
comparable law in performing any development activities hereunder. Each party
shall proceed diligently and in a timely manner with the work set out in the
Development Plan by using its good faith efforts to allocate sufficient time,
effort, equipment and facilities to such development activities and to use
personnel with sufficient skills and experience as are required to accomplish
such development activities in accordance with the terms of this Agreement. Each
party shall maintain records, in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes, which shall fully and properly
reflect all work done and results achieved by or on behalf of such party in the
performance of its development activities under this Agreement.

(d) Consideration of Supply Proposal. At any time, during or after the
Collaboration Term, ACADIA shall consider in good faith any proposal by MSK to
supply the Licensed Molecules and/or Products to ACADIA for use in the Field
outside the Territory, which proposal shall include terms and conditions for
quality, quantity, back-up supply rights and pricing that are competitive with
terms available from potential Third Party suppliers considered by ACADIA at
such time. In the event that the parties reach mutual agreement for MSK to
supply the Licensed Molecules and/or Products to ACADIA for use in the Field
outside the Territory, such agreement shall be set forth in a separate written
agreement between the parties.

3.2 Disclosure of Technology. To facilitate the further development of the
Licensed Molecules and Products by the parties, (i) ACADIA shall within thirty
(30) days from the Effective Date, or a later time that is mutually acceptable
to both parties, make available to MSK the ACADIA Technology existing as of the
Effective Date and (ii) MSK shall within thirty (30) days from the Effective
Date, or a later time that is mutually acceptable to both parties, make
available to ACADIA the MSK Technology existing as of the Effective Date. In
addition, each party shall from time to time, but in no event less frequently
than once every three (3) months, notify the other party in writing of any
Information generated or obtained by or on behalf of such party in the course of
development activities conducted under this Agreement and any Patents filed
claiming Inventions, in each case in sufficient detail to enable the other party
to practice such Inventions and Information pursuant to the licenses granted
hereunder.

3.3 Use of Subcontractors. Each party may perform some of its development
activities under this Agreement through one or more subcontractors, provided
that (a) none of the other party’s rights hereunder are diminished or otherwise
adversely affected as a result of such subcontracting, and (b) the subcontractor
undertakes in writing obligations of confidentiality and non-use regarding
Confidential Information which are substantially the same as those undertaken by
the parties pursuant to Section 9. In the event a party performs any of its
development activities hereunder through a subcontractor, then such party will
at all times be fully responsible for the performance and payment of such
subcontractor.

 

  13.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

3.4 Materials Transfer. In order to facilitate the development activities
contemplated by this Agreement, either party may provide to the other party
certain biological materials or chemical compounds Controlled by the supplying
party (collectively, “Materials”) for use by the other party in furtherance of
such development activities. Except as otherwise provided for under this
Agreement, all such Materials delivered to the other party will remain the sole
property of the supplying party, will be used only in furtherance of the
development activities conducted in accordance with this Agreement, will not be
used or delivered to or for the benefit of any Third Party, except for
subcontractors pursuant to Section 3.3, without the prior written consent of the
supplying party, and will be used in compliance with all applicable laws, rules
and regulations. The Materials supplied under this Agreement must be used with
prudence and appropriate caution in any experimental work because not all of
their characteristics may be known. Except as expressly set forth in this
Agreement, THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT
THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY THIRD PARTY.

3.5 Disclosure Regarding Development Efforts. ACADIA will share with MSK on a
quarterly basis information regarding the development of the Licensed Molecules
and Products in the Field outside the Territory and (to the extent the license
granted under Section 4.2(b) is exercised) in the Territory by ACADIA, its
Affiliates and Licensees, including the results of non-clinical (including
chemistry, manufacturing and control) studies and clinical trials conducted by,
or on behalf of, ACADIA, its Affiliates and Licensees in the Field outside the
Territory and (to the extent the license granted under Section 4.2(b) is
exercised) in the Territory, and ACADIA shall provide MSK with prompt written
notice of (i) the initiation of any Phase I Clinical Study, Phase II Clinical
Study and Phase III Clinical Study and (ii) the making of any Regulatory Filing
and the receipt of any Regulatory Approval outside the Territory, in each case
in any country. MSK will share with ACADIA on a quarterly basis information
regarding the development of the Licensed Molecules and Products in the Field in
the Territory and (to the extent the license granted under Section 4.1(b) is
exercised) outside the Territory by MSK, its Affiliates and Sublicensees,
including the results of non-clinical (including chemistry, manufacturing and
control) studies and clinical trials conducted by, or on behalf of, MSK and its
Affiliates and Sublicensees in the Field in the Territory and (to the extent the
license granted under Section 4.1(b) is exercised) outside the Territory, and
MSK shall provide ACADIA with prompt written notice of (i) the initiation of any
Phase I Clinical Study, Phase II Clinical Study and Phase III Clinical Study and
(ii) the making of any Regulatory Filing and the receipt of any Regulatory
Approval in the Territory, in each case in any country. Sharing of information
under this Section 3.5 may be accomplished by providing such information through
the JDC.

 

  14.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

3.6 Commercialization.

(a) Outside the Territory. Subject to the terms and conditions of this
Agreement, ACADIA, and as applicable its Affiliates and Licensees, shall
control, and be solely responsible for the costs associated with, the
registration and commercialization of the Licensed Molecules and Products in the
Field outside the Territory, including the supply of the Licensed Molecules and
Products necessary for the foregoing activities.

(b) In the Territory. Subject to the terms and conditions of this Agreement,
MSK, and as applicable its Affiliates and Sublicensees, shall control, and be
solely responsible for the costs associated with, the registration and
commercialization of the Licensed Molecules and Products in the Field in the
Territory, including the supply of the Licensed Molecules and Products necessary
for the foregoing activities. MSK agrees to use Commercially Reasonable Efforts
(directly and/or through one or more Affiliates and Sublicensees) to obtain
Regulatory Approval for and, after such Regulatory Approval is obtained,
commercialize at least one Product in the Field in Japan, however, both parties
understand that (i) the failure to obtain such Regulatory Approval and to
achieve such commercialization due to poor efficacy or safety issues or other
commercially justifiable reasons shall not be deemed a breach of this Agreement
and (ii) the delay or suspension of obtaining Regulatory Approval and the
commercialization of the Licensed Molecules and Products in the Territory shall
not be deemed a breach of this Agreement if such delay or suspension is due to
the development and commercialization of the corresponding Licensed Molecules
and Products outside the Territory being delayed or suspended.

3.7 Adverse Event Reporting; Pharmacovigilance Agreement. As between the
parties: (a) ACADIA shall be responsible for the timely reporting of all
relevant adverse drug reactions/experiences, Product quality, Product complaints
and safety data relating to the Licensed Molecules and Products in the Field to
the appropriate Regulatory Authorities outside the Territory; and (b) except as
otherwise agreed in writing by the parties, MSK shall be responsible for the
timely reporting of all relevant adverse drug reactions/experiences, Product
quality, Product complaints and safety data relating to the Licensed Molecules
and Products in the Field to the appropriate Regulatory Authorities in the
Territory; all in accordance with applicable laws, rules and regulations of the
relevant countries and Regulatory Authorities. The parties shall enter into a
pharmacovigilance agreement on terms no less stringent than those required by
ICH guidelines, including: (i) providing detailed procedures regarding the
maintenance of core safety information and the exchange of safety data relating
to the Licensed Molecules and Products worldwide within appropriate timeframes
and in an appropriate format to enable each party to meet both expedited and
periodic regulatory reporting requirements; and (ii) ensuring compliance with
the reporting requirements of all applicable Regulatory Authorities on a
worldwide basis for the reporting of safety data in accordance with standards
stipulated in the ICH guidelines, and all applicable regulatory and legal
requirements regarding the management of safety data.

 

  15.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

4. GRANT OF RIGHTS

4.1 License Grant to MSK

(a) Exclusive License in the Territory. Subject to the terms and conditions of
this Agreement, ACADIA hereby grants to MSK, during the Term, an exclusive
(except as to ACADIA, its Affiliates and its Licensee(s), as required to utilize
the license granted in Section 4.2(b) for the limited purpose of such license
grant under Section 4.2(b)), royalty-bearing license, with the right to
sublicense subject to Section 4.1(c), under the ACADIA Patents that cover the
Territory and the ACADIA Know-How and ACADIA’s rights under the Joint Inventions
and the Joint Patents, to research, develop, make, have made, use, import,
market, offer for sale and sell the Licensed Molecules and Products in the Field
in the Territory. The license granted in this Section 4.1(a) includes the grant
to MSK, during the Term, of the right to access, use and reference all ACADIA
Data in order to practice the license granted in the foregoing sentence and the
license granted in Section 4.1(b).

(b) Research and Manufacturing License Outside the Territory. ACADIA hereby
grants to MSK, during the Term, a non-exclusive license, with the right to
sublicense subject to Section 4.1(c), under the ACADIA Patents that cover
outside of the Territory and the ACADIA Know-How and ACADIA’s rights under the
Joint Inventions and Joint Patents, to research, develop and manufacture the
Licensed Molecules and Products outside the Territory solely for the purpose of
advancing the research, development and commercialization of the Licensed
Molecules and Products in the Field in the Territory.

(c) Sublicenses. MSK shall have the right to grant sublicenses (through multiple
tiers of sublicense) of any rights that have been granted to MSK under
Sections 4.1(a) and (b) to a Sublicensee; provided that […***…]. Any such
sublicense granted by MSK shall be set forth in a written agreement that binds
such Sublicensee to all applicable provisions in this Agreement, including
obligations with respect to ownership of intellectual property, confidentiality,
indemnity and reporting, as well as access to Information and Patents as
provided in this Section 4.1(c) and assignment of rights of Sublicensees in the
event that such Sublicensees do not become direct licensees of ACADIA as set
forth in Section 10.5(b)(vi). MSK shall provide ACADIA a copy of any agreement
pursuant to which any rights granted to MSK under Sections 4.1(a) and (b) are
sublicensed within twenty (20) calendar days of the execution of such sublicense
agreement (from which MSK may redact any confidential provisions that are not
related to such sublicense and the terms thereof). MSK shall obtain from each
Sublicensee a license or other grant of rights to MSK of all Information
(including all non-clinical (including chemistry, manufacturing and control) and
clinical data and Regulatory Filings, correspondence and approvals pertaining to
the Licensed Molecules or Products in the Field in the Territory) and Patents
owned by or licensed to such Sublicensee (or its Affiliates or further
sublicensees), which arise or are developed or acquired in the course of
practicing the ACADIA Technology, the MSK Technology, Joint Inventions or Joint
Patents and are necessary for the research, development, manufacture, use,
marketing, import, offer for sale or sale of the Licensed Molecules and Products
in the Field outside the Territory and for the research, development and
manufacture of the Licensed Molecules and Products in the Territory for the
limited purpose set forth in Section 4.2(b), as necessary so that rights to such
Information and Patents are included in the MSK Technology licensed to ACADIA
pursuant to Section 4.2(a) and (b). […***…].

 

  16.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

4.2 License Grant to ACADIA.

(a) Exclusive License Outside the Territory. Subject to the terms and conditions
of this Agreement, MSK hereby grants to ACADIA, during the Term, an exclusive
(except as to MSK, its Affiliates and its Sublicensees as required to utilize
the license granted in Section 4.1(b) for the limited purpose of such license
grant under Section 4.1(b)), royalty-bearing, license, with the right to
sublicense subject to Section 4.2(c), under the MSK Patents that cover outside
of the Territory and MSK Know-How and MSK’s rights under the Joint Inventions
and the Joint Patents to research, develop, make, have made, use, import,
market, offer for sale and sell the Licensed Molecules and Products in the Field
outside the Territory. The license granted in this Section 4.2(a) includes the
grant to ACADIA, during the Term, of the right to access, use and reference all
MSK Data in order to practice the license granted in the foregoing sentence and
the license granted in Section 4.2(b).

(b) Research and Manufacturing License in the Territory. MSK hereby grants to
ACADIA, during the Term, a non-exclusive license, with the right to sublicense
subject to Section 4.2(c), under the MSK Patents that cover the Territory and
MSK Know-How and MSK’s rights under the Joint Inventions and Joint Patents, to
research, develop and manufacture the Licensed Molecules and Products in the
Territory solely for the purpose of advancing the research, development and
commercialization of the Licensed Molecules and Products outside the Territory.

(c) Licenses and Sublicenses. ACADIA shall have the right to grant sublicenses
(through multiple tiers of sublicense) of any rights that have been granted to
ACADIA under Sections 4.2(a) and 4.2(b) to its Affiliates and to Third Parties.
Any such sublicense granted by ACADIA shall be set forth in a written agreement
that binds such sublicensee to all applicable provisions in this Agreement,
including obligations with respect to ownership of intellectual property,
confidentiality, indemnity and reporting, as well as access to Information and
Patents as provided in this Section 4.2(c). ACADIA shall provide MSK a copy of
any agreement pursuant to which any rights granted to ACADIA under
Sections 4.2(a) and 4.2(b) are sublicensed within twenty (20) calendar days of
the execution of such sublicense agreement (from which ACADIA may redact any
confidential provisions that are not related to such sublicense and the terms
thereof, except for the financial terms including royalties, upfront and license
fees necessary to permit MSK to confirm the accuracy of the Licensee Revenues).
ACADIA shall obtain from each Licensee and each such sublicensee a license or
other grant of rights to ACADIA of all Information (including all non-clinical
(including chemistry, manufacturing and control) and clinical data and
Regulatory Filings, correspondence and approvals pertaining to the Licensed
Molecules or Products in the Field outside the Territory) and Patents owned by
or licensed to such Licensee or sublicensee (or its Affiliates or further
sublicensees), which arise or are developed or acquired in the course of
practicing the ACADIA Technology, the MSK Technology, Joint Inventions or Joint
Patents and are necessary for the research, development, manufacture, use,
marketing, import, offer for sale or sale of the Licensed Molecules and Products
in the Field in the Territory and for the research, development and manufacture
of the Licensed Molecules and Products outside the Territory for the limited
purpose set forth in Section 4.1(b), as necessary so that rights to such
Information and Patents are included in the ACADIA Technology licensed to MSK
pursuant to Section 4.1(a) and (b). […***…].

 

  17.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

4.3 Limitations.

(a) Limitations on MSK. To the extent not otherwise prohibited by law, MSK shall
not, and shall cause its Affiliates and Sublicensees not to, (i) sell any
Product to customers outside the Territory or to any Third Party in the
Territory that MSK has reasonable grounds to believe is likely to export any
Product outside of the Territory or (ii) sell any Product outside the Field in
the Territory or to any Third Party in the Territory that MSK has reasonable
grounds to believe is likely to sell such Product outside the Field. If MSK
becomes aware that a Third Party is exporting Products acquired from MSK or its
Affiliates or Sublicensees to a country outside the Territory, then MSK shall
use Commercially Reasonable Efforts within its legal rights and the remedies
afforded by applicable laws to stop or deter such Third Party from continuing
such exportation, including by ceasing or limiting the supply of the Product to
such Third Party. All inquiries or orders received by MSK or its Affiliates or
Sublicensees for Products to be delivered outside the Territory or outside the
Field shall be referred to ACADIA or its designee.

(b) Limitations on ACADIA. To the extent not otherwise prohibited by law, ACADIA
shall not, and shall cause its Affiliates, Licensees and its sublicensees not
to, sell any Product for use in the Field to customers in the Territory or to
any Third Party that ACADIA has reasonable grounds to believe are likely to
import any Product into the Territory for sale in the Field. If ACADIA becomes
aware that a Third Party is exporting any Product acquired from ACADIA or its
Affiliates or Licensee into the Territory for sale in the Field, then ACADIA
shall use Commercially Reasonable Efforts within its legal rights and the
remedies afforded by applicable laws to stop or deter such Third Party from
continuing such exportation, including by ceasing or limiting the supply of such
Product to such Third Party. All inquiries or orders received by ACADIA or its
Affiliates or Licensees for Products to be distributed in the Territory for sale
in the Field shall be referred to MSK or its designee.

4.4 Retained Rights; No Implied Licenses.

(a) ACADIA Retained Rights. For avoidance of doubt, the license granted in
Section 4.1 shall not in any way be interpreted as granting MSK a license or
sublicense with respect to the Licensed Molecules, Products and the ACADIA
Technology and with respect to ACADIA’s rights under the Joint Inventions and
Joint Patents, in each case, for use outside of the Territory (except as
expressly provided in Section 4.1(b)) or for use outside of the Field within the
Territory during the Term, which rights are reserved to ACADIA. ACADIA hereby
expressly reserves the right to practice, and to grant licenses under, the
ACADIA Technology and ACADIA’s rights in the Joint Inventions and Joint Patents
for any and all purposes, except to the extent that MSK has been granted a
license under Section 4.1. MSK agrees not to practice any ACADIA Technology
except pursuant to the license expressly granted to MSK under Section 4.1 or any
other written agreement between the parties.

 

  18.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(b) MSK Retained Rights. For avoidance of doubt, the license granted in
Section 4.2 shall not in any way be interpreted as granting ACADIA a license or
sublicense with respect to the MSK Technology and MSK’s rights under the Joint
Inventions and Joint Patents for use in the Territory (except as expressly
provided in Section 4.2(b)) and for use outside of the Field during the Term,
which rights are reserved to MSK. MSK hereby expressly reserves the right to
practice, and to grant licenses under, the MSK Technology and MSK’s rights in
the Joint Inventions and Joint Patents for any and all purposes, except to the
extent that ACADIA has been granted a license under Section 4.2. ACADIA agrees
not to practice any MSK Technology except pursuant to the license expressly
granted to ACADIA under Section 4.2 or any other written agreement between the
parties.

(c) No Implied License. No right or license under any Patents or other
intellectual property rights of a party is granted or shall be granted by
implication to the other party, and each party agrees not to practice any
Patents or other intellectual property rights of the other party except pursuant
to the licenses expressly granted in this Agreement or any other written
agreement between the parties. All such rights or licenses are or shall be
granted only as expressly provided in the terms of this Agreement.

5. FEES AND PAYMENTS

5.1 License Fees.

(a) Initial Fee. Promptly following the Effective Date, but in any event within
ten (10) Business Days after the Effective Date, MSK shall pay ACADIA a
non-refundable, non-creditable fee of […***…] as partial consideration for the
rights granted to MSK under this Agreement.

(b) Additional Fees. Subject to Section 5.4, […***…], MSK shall pay ACADIA a
non-refundable, non-creditable fee of […***…] as partial consideration for the
rights granted to MSK under this Agreement. […***…], MSK shall pay ACADIA a
second non-refundable, non-creditable fee of […***…] as partial consideration
for the rights granted to MSK under this Agreement.

5.2 Development Funding.

(a) Funding Obligation. During the Collaboration Term, subject to the terms of
this Section 5.2, (i) MSK shall bear one hundred percent (100%) of the
Development Expenses for the first fifteen million US Dollars (US$15,000,000)
(the “MSK Threshold”), subject to its right to […***…], and (ii) once the MSK
Threshold is reached, […***…]. If ACADIA or its successor (in case of Change of
Control of ACADIA) enters into a License Agreement […***…].

(b) Payment. Following the end of each Calendar Quarter during the Collaboration
Term, each party will provide a written report (each, a “Quarterly Report”) to
the other party setting forth in reasonable detail the Development Expenses
relating to such Calendar Quarter and, in case of ACADIA, the payment due to
ACADIA from MSK in accordance with Section 5.2(a). MSK shall pay the amount due
as set forth in the applicable Quarterly Report within thirty (30) calendar days
after receipt of such Quarterly Report.

 

  19.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(c) Audit. Each party shall have the right to cause an independent, certified
public accounting firm reasonably acceptable to the other party to audit the
other party’s records relating to Development Expenses to confirm the amount of
the Development Expenses reflected in the Quarterly Reports. Such audit right
may be exercised during normal business hours upon reasonable prior written
notice to the audited party; provided that such audit right may be exercised no
more than once in any twelve (12) month period and no more than once with regard
to any given Calendar Quarter. As appropriate, prompt adjustments to payments
made pursuant to the terms of this Agreement shall be made by the parties to
reflect the results of such audit. The auditing party shall bear the full cost
of such audit unless such audit discloses an over-reporting by the audited party
of more than […***…] of the amount of Development Expenses for a given Calendar
Quarter, in which case, the audited party shall bear the full cost of such
audit.

5.3 Milestone Payments. Subject to Section 5.4, within thirty (30) calendar days
following the occurrence of each of the events set forth below with respect to a
Product, MSK shall pay to ACADIA the milestone payments set forth below:

 

Milestone Event

 

Milestone Payment

[...***...]

  [...***...]

[...***...]

  [...***...]

[...***...]

  [...***...]

[...***...]

  [...***...]

[...***...]

  [...***...]

Each of the milestone payments described in this Section 5.3 shall be payable
only one time for each Product, regardless of the number of indications, dosage
forms, formulations, line extensions and modes of administration in the Field
for which such Product is developed or commercialized; provided, further, that
(i) if (a) development of a Product is abandoned after one or more of the
milestone payments under this Section 5.3 has been made (a “Dropped Product”)
and (b) a different Product (the “Replacement Product”) is developed for any
indication as a replacement for such Dropped Product, then only those milestone
payments under this Section 5.3 that were not previously made with respect to
the Dropped Product shall be payable with respect to the Replacement Product and
(ii) the milestone payments payable pursuant to this Section 5.3 shall be
[…***…] for any Product (other than a Replacement Product) that reaches the
applicable milestone event after the initial Product has reached such milestone
event, provided, however, that such […***…] milestone payments for such Product
shall not become due so long as such Product has a possibility of becoming the
Replacement Product. If any milestone event (the “Most Recent Milestone”) is
achieved with respect to a Product without MSK having paid milestone payments
for achievement of earlier milestone events with respect to such Product (or, if
applicable, the Dropped Product that it is replacing), then MSK shall pay to
ACADIA any missed milestone payments at the same time the Most Recent Milestone
payment is due. All payments made to ACADIA pursuant to this Section 5.3 are
non-refundable and may not be credited against any other payments payable by MSK
to ACADIA under this Agreement.

 

  20.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

5.4 […***…]

5.5 Royalties Payable to ACADIA. MSK shall pay to ACADIA royalties on Net Sales
of each Product by MSK and its Affiliates and Sublicensees in the Territory as
follows:

(a) […***…] of that portion of total Annual Net Sales of each Product in the
Territory that is less than […***…];

(b) […***…] of that portion of total Annual Net Sales of each Product in the
Territory that is greater than or equal to […***…] and less than […***…];

(c) […***…] of that portion of total Annual Net Sales of each Product in the
Territory that is greater than or equal to […***…] and less than […***…]; and

(d) […***…] of that portion of total Annual Net Sales of each Product in the
Territory that is greater than […***…].

[…***…]

5.6 Royalties Payable to MSK. ACADIA shall pay to MSK royalties on Net Sales of
each Product by ACADIA and its Affiliates (but not Net Sales of its Licensees)
outside the Territory at the following rates:

(a) […***…] of that portion of total Annual Net Sales of each Product outside
the Territory that is less than […***…]; and

(b) […***…] of that portion of total Annual Net Sales of each Product outside
the Territory that is greater than or equal to […***…].

[…***…].

5.7 Licensee Revenues. ACADIA, its Affiliates or its successor (in case of
Change of Control of ACADIA) shall pay to MSK so long as ACADIA, such Affiliates
or such successor obtains any Licensee Revenues […***…].

5.8 Royalty Term. The payments specified in Section 5.5 and 5.6 (the
“Percentage-Based Payments”) shall be payable on a Product-by-Product and
country-by-country basis for a period equal to the Royalty Term for such Product
in such country.

5.9 Royalty Adjustment.

(a) Adjustment to MSK Royalty. Without prejudice to the provision of
Section 7.4, in the event MSK desires to utilize an issued Patent owned or
Controlled by a Third Party which is useful for research, development,
manufacture and commercialization of

 

  21.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

the Licensed Molecules and Products in the Field, both ACADIA and MSK shall
discuss the feasibility of obtaining the license or other similar right under
such Patent. If both ACADIA and MSK agree to obtain a license or other similar
right under any issued Patent owned or Controlled by any Third Party in a
particular country in the Territory (which agreement not to be unreasonably
withheld by ACADIA), MSK shall have the right to offset […***…] due to such
Third Party in such country against the amount of royalties that would otherwise
be payable pursuant to Section 5.5 for such country, provided, however, that the
amount of the offset allowed in any particular Calendar Quarter shall […***…] of
the amount of the royalty payable by MSK to ACADIA for such Calendar Quarter in
such country. MSK shall be permitted to carry forward the amount of any offset
that […***…] of the amount of the royalties payable in a particular Calendar
Quarter in such country, and apply such amount against royalties payable in
subsequent Calendar Quarter(s) for such country until such amount has been
exhausted but so long as MSK’s royalty obligation in such country remains. If
ACADIA does not agree as provided for in the second sentence of this paragraph,
MSK shall be free to obtain such license or other similar right at its sole
discretion and expenses.

(b) Adjustment to ACADIA Royalty. In the event ACADIA desires to utilize an
issued Patent owned or Controlled by a Third Party which is useful for research,
development, manufacture and commercialization of the Licensed Molecules and
Products in the Field, both MSK and ACADIA shall discuss the feasibility of
obtaining the license or other similar right under such Patent. If both MSK and
ACADIA agree to obtain a license or other similar right under any issued Patent
owned or Controlled by any Third Party in a particular country outside the
Territory (which agreement not to be unreasonably withheld by MSK), ACADIA shall
have the right to offset […***…] due to such Third Party in such country against
the amount of royalties that would otherwise be payable pursuant to Section 5.6
for such country, provided, however, that the amount of the offset allowed in
any particular Calendar Quarter shall […***…] of the amount of the royalty
payable by ACADIA to MSK for such Calendar Quarter in such country. ACADIA shall
be permitted to carry forward the amount of any offset that […***…] of the
amount of the royalties payable in a particular Calendar Quarter in such
country, and apply such amount against royalties payable in subsequent Calendar
Quarter(s) for such country until such amount has been exhausted but so long as
ACADIA’s royalty obligation in such country remains. If MSK does not agree as
provided for in the second sentence of this paragraph, ACADIA shall be free to
obtain such license or other similar right at its sole discretion and expenses.

6. PAYMENT; RECORDS; AUDITS

6.1 Payment; Reports. The Percentage-Based Payments due by one party to the
other party hereunder shall be calculated and reported for each Calendar
Quarter. All payments due to either party under this Agreement shall be paid
within forty-five (45) calendar days of the end of each Calendar Quarter, unless
otherwise specifically provided herein. Each Percentage-Based Payment shall be
accompanied by a report setting forth (a) in the case of payments by ACADIA, Net
Sales of Products by ACADIA, its Affiliates and/or Licensee and Licensee
Revenues, as applicable, in each case in sufficient detail to permit
confirmation of the accuracy of the payment made, including the gross sales and
Net Sales of each Product (including the deductions made in calculating

 

  22.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Net Sales as provided in Section 1.51) and the COGs and supply price of the
Licensed Molecules and Products, if applicable and (b) in the case of payments
by MSK, Net Sales of Products by MSK and its Affiliates and Sublicensees, as
applicable, in each case in sufficient detail to permit confirmation of the
accuracy of the payment made, including the gross sales and Net Sales of each
Product (including the deductions made in calculating Net Sales as provided in
Section 1.52) and (c) in each case, the Percentage-Based Payments payable, the
method used to calculate such Percentage-Based Payments and the exchange rates
used.

6.2 Exchange Rate; Manner and Place of Payment. All references to dollars and
“$” herein shall refer to U.S. dollars. All payments hereunder shall be payable
in U.S. dollars. When conversion of payments from any foreign currency is
required, such conversion shall be at an exchange rate equal to the weighted
average of the rates of exchange for the currency of the country from which such
payments are payable as published by The Wall Street Journal, Western U.S.
Edition, during the Calendar Quarter in which the applicable sales were made.
All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by the
receiving party, unless otherwise specified in writing by such party.

6.3 Tax Withholding. All payments made by one party to the other party pursuant
to Section 5 shall be made without reduction for any taxes, charges or
remittance fees, provided that the receiving party shall be responsible for any
income taxes payable by the receiving party on payments made to such receiving
party under this Agreement. The paying party shall pay over to the appropriate
taxing authorities the withholding taxes or charges deducted from the payments
to the receiving party and shall deliver to the receiving party true copies of
receipt or tax return covering such tax payments, and the receiving party shall
provide the paying party with documentation necessary for the paying party to
file an application with the applicable tax office to avoid or reduce
withholding or other applicable taxes.

6.4 Records, Audits, Adjustments.

(a) Records. Each party shall keep, and shall cause its Affiliates and, in the
case of MSK, its Sublicensees to keep, complete and accurate records pertaining
to the sale or other disposition of Products and, in the case of ACADIA, the
receipt of Licensee Revenues in sufficient detail to permit the other party to
confirm the accuracy of all Percentage-Based Payments due to it hereunder.

(b) Audits. Upon thirty (30) calendar days’ prior written notice from the other
party, a party shall permit an independent, certified public accounting firm of
nationally recognized standing to have access during normal business hours to
examine pertinent books and records of such party and its Affiliates and, in the
case of MSK, its Sublicensees, as may be reasonably necessary to verify the
accuracy of reports provided pursuant to Section 6.1. The examination shall be
limited to pertinent books and records kept by either party and its Affiliates
and, in the case of MSK, its Sublicensees, as applicable, for any year ending
not more than 36 months prior to the date of the written notice. An examination
under this Section 6.4 shall not occur more than once in any calendar year. The
accounting firm shall disclose to the auditing party only whether the reports
are correct or incorrect and the specific details concerning any discrepancies.
No other information shall be provided to such auditing party. The accounting
firm shall provide the party subject

 

  23.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

to audit with a copy of any disclosures or reports made to the auditing party.
Information, disclosures, or reports arising from any such examination shall be
Confidential Information of the party subject to audit subject to the
confidentiality and other obligations of Section 9 of this Agreement.

(c) Adjustments. Prompt adjustments shall be made by the party subject to audit
to compensate or adjust for any errors or omissions disclosed by such audit. The
auditing party shall bear the full cost of such audit unless such audit
discloses an underpayment by the party subject to audit of more than […***…] of
the amount of royalty payments or other payments due under this Agreement, in
which case, the party subject to audit shall bear the full cost of such audit
and shall promptly, and in any event within 21 calendar days of written notice
of such underpayment, remit to the auditing party the amount of any
underpayment.

6.5 Late Payments. In the event that any payment due under this Agreement is not
sent to the party entitled to receive such payment when due in accordance with
the applicable provisions of Sections 5 and 6, the payment shall accrue interest
from the date due at the rate of one and a half percent (1.5%) per month;
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate. The payment of such interest shall not limit the party
entitled to receive payment from exercising any other rights it may have as a
consequence of the lateness of any payment.

7. INTELLECTUAL PROPERTY

7.1 Ownership of Intellectual Property.

(a) Ownership of Technology. As between ACADIA and MSK, all right, title and
interest in the ACADIA Technology shall belong solely to ACADIA and all right,
title and interest in the MSK Technology shall belong solely to MSK.

(b) Ownership of Inventions. Inventorship of Inventions shall be determined in
good faith in accordance with the rules of inventorship under United States
patent laws. ACADIA shall own all ACADIA Inventions and all ACADIA Patents
claiming or covering such ACADIA Inventions. MSK shall own all MSK Inventions
and all MSK Patents claiming or covering such MSK Inventions. All Joint
Inventions and Joint Patents shall be owned jointly by ACADIA and MSK, with each
party having an equal undivided interest therein.

7.2 Patent Prosecution and Maintenance.

(a) ACADIA Patents.

(i) Initial Responsibility. ACADIA shall be responsible for the preparation,
filing, prosecution, maintenance, and enforcement of all ACADIA Patents
worldwide, at ACADIA’s sole expense and discretion. ACADIA shall keep MSK in a
timely manner, but not less frequently than a quarterly basis informed of
progress with regard to the preparation, filing, prosecution and maintenance of
ACADIA Patents in the Territory. ACADIA will consider in good faith the requests
and suggestions of MSK with respect to strategies for filing and prosecuting
ACADIA Patents in the Territory.

 

  24.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(ii) Option of MSK to Prosecute, Maintain and Enforce. In the event that ACADIA
desires to abandon or cease prosecution, maintenance and/or enforcement of any
ACADIA Patent in the Territory and which contains claims or disclosure directed
to any Product or Licensed Molecule, compositions comprising the same, a method
of manufacture thereof, or methods of use thereof, under which ACADIA Patent MSK
then has a license under this Agreement, ACADIA shall provide reasonable prior
written notice to MSK of such intention to abandon (which notice shall, to the
extent possible, be given no later than ninety (90) calendar days prior to the
next deadline for any action that must be taken with respect to any such ACADIA
Patent in the relevant patent office). In such case, ACADIA shall permit MSK, at
MSK’s sole discretion, to continue prosecution, maintenance and/or enforcement
of such ACADIA Patent in the Territory at MSK’s own expense. If MSK elects to
continue prosecution, maintenance and/or enforcement of such ACADIA Patent,
ACADIA shall execute such documents and perform such acts, at MSK’s expense, as
may be reasonably necessary to effect an assignment of such ACADIA Patent to
MSK. Any such assignment shall be completed in a timely manner to allow MSK to
continue prosecution, maintenance and/or enforcement of any such ACADIA Patent.
Any Patents so assigned shall no longer be considered ACADIA Patents, no
royalties or other payments under Section 5.5 shall be due to ACADIA for any
Products encompassed by such ACADIA Patents (and not encompassed by any MSK
Technology, by any other ACADIA Technology or by any Joint Patents), and shall
become Patents owned by MSK (but not included within the MSK Patents
definition); provided, however, that MSK hereby grants to ACADIA a fully paid
up, royalty-free, perpetual, irrevocable, non-exclusive license, without the
right to sublicense and further sublicense, under such Patents to research,
develop, manufacture and commercialize the Licensed Molecules and Products
outside the Field in the Territory.

(b) MSK Patents.

(i) Initial Responsibility. MSK shall be responsible for the preparation,
filing, prosecution, maintenance, and enforcement of MSK Patents, at MSK’s sole
expense and discretion worldwide. MSK shall keep ACADIA in a timely manner, but
not less frequently than a quarterly basis informed of progress with regard to
the preparation, filing, prosecution and maintenance of MSK Patents outside the
Territory. MSK will consider in good faith the requests and suggestions of
ACADIA with respect to strategies for filing and prosecuting MSK Patents outside
the Territory.

(ii) Option of ACADIA to Prosecute, Maintain and Enforce. In the event that MSK
desires to abandon or cease prosecution, maintenance and/or enforcement of any
MSK Patent outside the Territory and which contains claims or disclosure
directed to any Product or Licensed Molecule, compositions comprising the same,
a method of manufacture thereof, or methods of use thereof, under which MSK
Patent ACADIA then has a license under this Agreement, MSK shall provide
reasonable prior written notice to ACADIA of such intention to abandon (which
notice shall, to the extent possible, be given no later than ninety
(90) calendar days prior to the next deadline for any action that must be taken
with respect to such MSK Patent in the relevant patent office). In such case,
MSK shall permit ACADIA, at ACADIA’s sole discretion, to continue prosecution,
maintenance and/or enforcement of

 

  25.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

such MSK Patent outside the Territory at ACADIA’s own expense. If ACADIA elects
to continue prosecution, maintenance and/or enforcement of such MSK Patent, MSK
shall execute such documents and perform such acts, at ACADIA’s expense, as may
be reasonably necessary to effect an assignment of such MSK Patents to ACADIA.
Any such assignment shall be completed in a timely manner to allow ACADIA to
continue prosecution maintenance and/or enforcement of any such MSK Patent. Any
Patents so assigned shall no longer be considered MSK Patents, no royalties or
other payments under Section 5.6 shall be due to MSK for any Products
encompassed by such MSK Patents (and not encompassed by any ACADIA Technology,
by any other MSK Technology or by any Joint Patents), and shall become Patents
owned by ACADIA (but not included within the ACADIA Patents definition),
provided, however, that ACADIA hereby grants to MSK a fully paid up,
royalty-free, perpetual, irrevocable, non-exclusive license, without the right
to sublicense and further sublicense, under such Patents to exercise or exploit
such Patents for any purposes outside the Field outside the Territory to the
extent not related to the Licensed Molecules and Products.

(c) Joint Patents.

(i) Initial Responsibility. ACADIA shall, at its cost and expenses, be
responsible for, the preparation, filing, prosecution, maintenance and
enforcement of Joint Patents worldwide, subject to this Section 7.2(c). MSK
shall bear the cost and expenses of the preparation, filing, prosecution
maintenance and enforcement of Joint Patents in the Territory, and MSK shall
reimburse ACADIA for such cost and expenses incurred by ACADIA within thirty
(30) days from the date of invoice for such cost and expenses by ACADIA.

(ii) Cooperation. For any Joint Patents, ACADIA shall keep MSK fully informed of
progress with regard to the preparation, filing, prosecution and maintenance of
the Joint Patents in and outside the Territory. For the sake of this, ACADIA
shall:

(1) provide MSK with a copy of the final draft of any proposed application at
least thirty (30) calendar days prior to filing the same in any patent office
worldwide, unless otherwise agreed by patent counsel for both parties, and
ACADIA shall consider in good faith any comments or revisions suggested by MSK
or its counsel;

(2) promptly provide MSK with a copy of all patent applications as filed,
together with a notice of its filing date and serial number;

(3) provide MSK with a copy of any action, communication, letter, or other
correspondence issued by the relevant patent office within at least ten
(10) Business Days of receipt thereof, and ACADIA shall consult with MSK
regarding responding to the same and shall consider in good faith any comments,
strategies, and the like proposed by MSK;

(4) provide MSK with a copy of any response, amendment, paper, or other
correspondence filed with the relevant patent office within ten (10) Business
Days of ACADIA’s receipt of the as-filed document;

 

  26.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(5) promptly notify MSK of the allowance, grant, or issuance of such Joint
Patents; and

(6) consult with MSK regarding the countries to be filed and maintained, the
payment of annuities, taxes and maintenance fees for any such Joint Patents.

(iii) Option of MSK to Prosecute, Maintain and Enforce. In the event that ACADIA
desires to abandon or cease prosecution, maintenance and/or enforcement of any
Joint Patent in and outside the Territory, ACADIA shall provide reasonable prior
written notice to MSK of such intention to abandon (which notice shall, to the
extent possible, be given no later than ninety (90) calendar days prior to the
next deadline for any action that must be taken with respect to such Joint
Patent in the relevant patent office). In such case or if ACADIA refuses to pay
its share of costs related to any such Joint Patent, at MSK’s sole discretion,
upon written notice from MSK, MSK may elect to continue prosecution, maintenance
and/or enforcement of any such Joint Patent in and outside the Territory at its
own expense, and ACADIA shall execute such documents and perform such acts, at
ACADIA’s expense, as may be reasonably necessary to effect an assignment of
ACADIA’s entire right, title, and interest in and to such Joint Patents to MSK.
Any such assignment shall be completed in a timely manner to allow MSK to
continue prosecution, maintenance and/or enforcement of any such Joint Patent.
[…***…].

(iv) MSK Declines Responsibility. If MSK refuses to pay its share of costs
related to any Joint Patent in the Territory, upon written notice from ACADIA,
MSK shall assign its entire right, title, and interest in and to any such Joint
Patent to ACADIA. […***…].

7.3 Infringement by Third Parties.

(a) Notice. In the event that either ACADIA or MSK becomes aware of any
infringement or threatened infringement by a Third Party of any Patents that are
subject to the prosecution, maintenance or enforcement of the other party under
this Agreement, it will notify the other party in writing to that effect. Any
such notice shall include evidence to support an allegation of infringement or
threatened infringement by such Third Party.

(b) ACADIA Patents. Subject to this Section 7.3(b), ACADIA shall have the first
right, as between ACADIA and MSK, to bring and control any action or proceeding
with respect to infringement of any ACADIA Patent worldwide, at its own expense
and by counsel of its own choice. With respect to infringement of any ACADIA
Patent that may, in MSK’s good faith determination, have a material adverse
effect on any Licensed Molecules or Product being developed or commercialized
for use in the Field in the Territory by MSK or its Affiliates or its
Sublicensees pursuant to a license granted under this Agreement, MSK shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice, and ACADIA and its counsel will reasonably cooperate with MSK
and its counsel in strategizing, preparing and presenting any such action or
proceeding. If ACADIA fails to bring an action or proceeding with respect to
infringement of any ACADIA Patent described in the preceding sentence within
(i) seventy-five (75) calendar days following the notice of alleged infringement
or (ii) ten (10) calendar days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, MSK shall have the right to

 

  27.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

bring and control any such action at its own expense and by counsel of its own
choice, and ACADIA shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice. Except as otherwise agreed to
by the parties as part of a cost-sharing arrangement, any recovery or damages
realized as a result of such action or proceeding shall be used first to
reimburse the parties’ documented out-of-pocket legal expenses relating to the
action or proceeding, and […***…].

(c) MSK Patents. Subject to this Section 7.3(c), MSK shall have the first right,
as between ACADIA and MSK, to bring and control any action or proceeding with
respect to infringement of any MSK Patent worldwide, at its own expense and by
counsel of its own choice. With respect to infringement of any MSK Patent that
may, in ACADIA’s good faith determination, have a material adverse effect on any
Licensed Molecules or Product being developed or commercialized for use in the
Field outside the Territory by ACADIA or its Affiliates or Licensees, ACADIA
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice, and MSK and its counsel will reasonably cooperate
with ACADIA and its counsel in strategizing, preparing and presenting any such
action or proceeding. If MSK fails to bring an action or proceeding with respect
to infringement of any MSK Patent described in the preceding sentence within
(i) seventy-five (75) calendar days following the notice of alleged infringement
or (ii) ten (10) calendar days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, ACADIA shall have the right to bring and control any such action at its
own expense and by counsel of its own choice, and MSK shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice. Except as otherwise agreed to by the parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding shall be used first to reimburse the parties’ documented
out-of-pocket legal expenses relating to the action or proceeding, […***…].

(d) Joint Patents. Subject to this Section 7.3(d), ACADIA shall have the first
right to bring and control any action or proceeding with respect to infringement
of any Joint Patent worldwide, at its own expense and by counsel of its own
choice, and MSK shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice. If ACADIA fails to bring an action
or proceeding within (i) seventy-five (75) calendar days following the notice of
alleged infringement or (b) ten (10) calendar days before the time limit, if
any, set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, MSK shall have the right to bring and control
any such action at its own expense and by counsel of its own choice, and ACADIA
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. Except as otherwise agreed to by the parties as
part of a cost-sharing arrangement, any recovery or damages from an action or
proceeding relating to Joint Patents in which ACADIA has brought or controlled
the action or proceeding shall be used first to reimburse ACADIA (or in the case
where both participate, each of ACADIA and MSK) for its documented out-of-pocket
legal expenses relating to the action or proceeding, […***…]. Any recovery or
damages from an action or proceeding relating to Joint Patents in which MSK has
brought or controlled the action or proceeding shall be used first to reimburse
MSK (or in the case where both participate, each of ACADIA and MSK) for its
documented out-of-pocket legal expenses relating to the action or proceeding,
[…***…].

 

  28.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(e) Cooperation. In the event a party brings an infringement action in
accordance with this Section 7.3, the other party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party.

7.4 Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of ACADIA,
MSK or any of their respective Affiliates or Sublicensees or Licensees, as
applicable, pursuant to this Agreement infringes or may infringe the
intellectual property rights of a Third Party. ACADIA shall have the sole right
to control any defense of any such claim involving alleged infringement of Third
Party rights by activities of ACADIA, ACADIA Affiliates and Licensees at its own
expense and by counsel of its own choice, and MSK shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
MSK shall have the sole right to control any defense of any such claim involving
alleged infringement of Third Party rights by activities of MSK, MSK Affiliates
and Sublicensees at its own expense and by counsel of its own choice, and ACADIA
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. (I) […***…]. (II) In the event MSK needs to obtain
a license or other similar right under any issued Patent […***…] owned or
Controlled by a Third Party in a particular country which, in the absence of
such license or other grant of rights to such issued Patent, would preclude MSK
from practicing the ACADIA Technology in such country under the license granted
in Sections 4.1(a) and 4.1(b), MSK shall be fully responsible for obtaining such
license or other similar right and shall have the right to offset […***…] of the
payments […***…] due to such Third Party in such country against the amount of
royalties that would otherwise be payable pursuant to Section 5.5 for such
country, provided, however, that the amount of the offset allowed in any
particular Calendar Quarter shall […***…] of the amount of the royalty payable
by MSK to ACADIA for such Calendar Quarter in such country. MSK shall be
permitted to carry forward the amount of any offset […***…] of the amount of the
royalties payable in a particular Calendar Quarter in such country, and apply
such amount against royalties payable in subsequent Calendar Quarter(s) for such
country until such amount has been exhausted but so long as MSK’s royalty
obligation in such country remains. (III) In the event ACADIA needs to obtain a
license or other similar right under any issued Patent owned or Controlled by a
Third Party in a particular country which, in the absence of such license or
other grant of rights to such issued Patent, would preclude ACADIA from
practicing the MSK Technology and developing and commercializing the Licensed
Molecules or Products in such country under the license granted in
Sections 4.2(a) and 4.2(b), ACADIA shall be fully responsible for obtaining such
license or other similar right and shall have the right to offset […***…] of the
payments […***…] due to such Third Party in such country against the amount of
royalties that would otherwise be payable pursuant to Section 5.6 for such
country, provided, however, that the amount of the offset allowed in any
particular Calendar Quarter shall […***…] of the amount of the royalty payable
by ACADIA to MSK for such Calendar Quarter in such country. ACADIA shall be
permitted to carry forward the amount of any offset that […***…] of the amount
of the royalties payable in a particular Calendar Quarter in such country, and
apply such amount against royalties payable in subsequent Calendar Quarter(s)
for such country until such amount has been exhausted but so long as ACADIA’s
royalty obligation in such country remains. For avoidance of any doubt, the
provision of this Section 7.4 shall be without prejudice to each party’s
obligation to use its Commercially Reasonable Efforts to obtain a license or
other grant of rights in respect to any Patent owned or Controlled by a Third
Party Sublicensee (in case of MSK) or a Licensee (in case of ACADIA), as set
forth in Section 4.1(c) and Section 4.2(c), respectively.

 

  29.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

7.5 Consent for Settlement. Neither party shall enter into any settlement or
compromise of any action or proceeding under this Section 7 which would in any
manner alter, diminish, or be in derogation of the other party’s rights under
this Agreement without the prior written consent of such other party.

7.6 Trademarks. MSK shall own and be responsible for all trademarks, trade
names, branding, or logos related to Products or commercialization thereof in
the Field in the Territory, and will be responsible for selecting, registering,
defending, and maintaining the same.

7.7 Registration of License. ACADIA agrees to cooperate with MSK in registering
the exclusive license under the ACADIA Patents and the Joint Patents in the
Field in the Territory granted under Section 4.1(a) with the applicable patent
offices in the Territory immediately upon request of MSK, at MSK’s expense. MSK
agrees to cooperate with ACADIA in registering the exclusive license under the
MSK Patents and the Joint Patents in the Field outside the Territory granted
under Section 4.2(a) with the applicable patent offices outside the Territory
immediately upon request of ACADIA, at ACADIA’s expense.

8. REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that, as of the Effective Date: (a) it is duly organized and validly
existing under the laws of its jurisdiction of incorporation or formation, and
has full corporate or other power and authority to enter into this Agreement and
to carry out the provisions hereof, (b) it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite corporate or partnership action, (c) this Agreement is
legally binding upon it, enforceable in accordance with its terms, and does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it, and (d) it has the right to grant the licenses
contemplated under this Agreement.

8.2 ACADIA Representations and Warranties. ACADIA represents and warrants to MSK
that, as of the Effective Date:

(a) ACADIA has received no written notice of alleged infringement by any issued
ACADIA Patent of any Third Party intellectual property rights in relation to the
Licensed Molecules;

(b) no claim or action has been brought or, to ACADIA’s knowledge, threatened by
any person alleging that the ACADIA Patents are invalid or unenforceable; and

(c) to its knowledge there is no Third Party infringing any of the ACADIA
Patents.

 

  30.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

8.3 Covenant. Each party covenants that it has obtained or will obtain written
agreements from each of its employees, consultants and contractors who perform
development activities pursuant to this Agreement, which agreements will
obligate such persons to obligations of confidentiality and non-use and to
assignment to such party of all Inventions consistent with the provisions of
this Agreement.

8.4 Disclaimer. Except as expressly set forth in this Agreement, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN
ALL CASES WITH RESPECT THERETO. Without limiting the generality of the
foregoing, (a) ACADIA expressly does not warrant that the clinical and other
data obtained from conducting clinical trials in the U.S. or any other
jurisdiction outside of the Territory, regulatory filings, correspondence and
approvals that it has obtained or may obtain from the FDA comply with the laws
and regulations of any country in the Territory, (b) MSK expressly does not
warrant that the clinical and other data obtained from conducting clinical
trials in the Territory, regulatory filings, correspondence and approvals that
it has obtained or may obtain from any Regulatory Authority in the Territory
comply with the laws and regulations of the U.S. or any other jurisdiction
outside of the Territory, and (c) each party expressly does not warrant the
success of any study or test conducted by it pursuant to this Agreement or the
safety or usefulness for any purpose of the technology it provides hereunder.

8.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF SECTION 9,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this Section 8.5 shall
not be construed to limit either party’s indemnification obligations under
Section 11.

9. CONFIDENTIALITY

9.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and for ten (10) years thereafter, the receiving party shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as expressly provided for in this Agreement any
Confidential Information furnished to it by the other party pursuant to this
Agreement or any Confidential Information developed by the other party
hereunder, and both parties shall keep confidential and, subject to Section 9.5,
shall not publish or otherwise disclose the terms of this Agreement. For
purposes of clarification, Joint Inventions and Joint Patents shall be deemed to
be Confidential Information of each party. Each party may use the other party’s
Confidential Information only to the extent required to accomplish the purposes
of this Agreement. Each party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own (but no less
than reasonable care) to ensure that its employees, agents, consultants,
contractors and other representatives do not disclose or make any unauthorized
use of the Confidential Information of the other party. Each party will promptly
notify the other upon discovery of any unauthorized use or disclosure of the
Confidential Information of the other party.

 

  31.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

9.2 Exceptions. The obligations of confidentiality and restriction on use under
this Article 9 shall not apply to any information which the receiving party can
prove by competent written evidence: (a) is now, or hereafter becomes, through
no act or failure to act on the part of the receiving party, generally known or
available to the public; (b) is known by the receiving party at the time of
receiving such information, other than by previous disclosure of the disclosing
party, or its Affiliates, employees, agents, consultants, or contractors; (c) is
hereafter furnished to the receiving party without restriction by a Third Party
who has no obligation of confidentiality or limitations on use with respect
thereto, as a matter of right; or (d) is independently discovered or developed
by the receiving party without the use of Confidential Information belonging to
the disclosing party.

9.3 Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party as expressly permitted by this Agreement or if and
to the extent such disclosure is reasonably necessary in the following
instances:

(a) filing, prosecuting, or maintaining Patents as permitted by this Agreement;

(b) regulatory filings for Products that such party has a license or right to
develop hereunder;

(c) prosecuting or defending litigation as permitted by this Agreement;

(d) complying with applicable court orders or governmental regulations;

(e) in the case of MSK, conducting development and/or commercialization
activities in accordance with a license granted under Section 4.1, and in the
case of ACADIA, conducting development and/or commercialization activities in
accordance with a license granted under Section 4.2; and

(f) disclosure to Affiliates, licensees, sublicensees, employees, consultants,
contractors, agents or other Third Parties in connection with due diligence or
similar investigations by such Third Parties, and disclosure to potential Third
Party investors in confidential financing documents, provided, in each case,
that any such Affiliate, licensee, sublicensee, employee, consultant,
contractor, agent or Third Party agrees to be bound by terms of confidentiality
and non-use at least equivalent in scope to those set forth in this Section 9.

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 9.3(c) or (d), it will, except where impracticable, give reasonable
advance notice to the other party of such disclosure and use Commercially
Reasonable Efforts to secure confidential treatment of such Confidential
Information and at least as diligently as such party would use to protect its
own confidential information. In any event, the parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder. Any
information disclosed pursuant to 9.3(c) or (d) shall still be deemed
Confidential Information and subject to the restrictions set forth in this
Agreement, including the foregoing provisions of Section 9.

 

  32.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

9.4 Publications. Each party shall have the right to review and comment on any
material proposed for disclosure or publication by the other party regarding
results of and other information regarding the other party’s research or
development activities with respect to the Licensed Molecules and Products,
whether by oral presentation, manuscript or abstract. Before any such material
is submitted for publication or presentation of the same is made, each party
shall deliver a complete copy to the other party at least sixty (60) calendar
days prior to submitting the material to a publisher or initiating any other
disclosure. Each party shall review any such material and give its comments to
the other party within thirty (30) calendar days of the receipt of such
material. With respect to oral presentation materials and abstracts, each party
shall make reasonable efforts to expedite review of such materials and
abstracts, and shall return such items as soon as practicable to the other party
with appropriate comments, if any, but in no event later than thirty
(30) calendar days from receipt. Each party shall comply with the other party’s
request to delete references to its Confidential Information in any such
material and agrees to delay any submission for publication or other public
disclosure for a period of up to an additional ninety (90) calendar days for the
purpose of preparing and filing appropriate patent applications.

9.5 Publicity; Public Disclosures. The parties agree to issue a joint press
release substantially in the form attached hereto as Exhibit D on, or as
promptly as practicable following, the Effective Date. It is understood that
each party may desire or be required to issue subsequent press releases relating
to this Agreement or activities hereunder. The parties agree to consult with
each other reasonably and in good faith with respect to the text and timing of
such press releases prior to the issuance thereof, provided that a party may not
unreasonably withhold, condition or delay consent to such releases, and that
either party may issue such press releases or make such disclosures to the SEC
pursuant to Form 8-K or otherwise as it determines, based on advice of counsel,
are reasonably necessary to comply with laws or regulations or for appropriate
market disclosure. The parties will consult with each other on the provisions of
this Agreement to be redacted in any filings made by a party with the SEC or as
otherwise required by law. In addition, following the initial joint press
release announcing this Agreement, either party shall be free to disclose,
without the other party’s prior written consent, the existence of this
Agreement, the identity of the other party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

10. TERM AND TERMINATION

10.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until the expiration of the last Royalty Term applicable to any Product
or the expiration of payment obligations of ACADIA to MSK under Section 5.7 with
respect to Licensee Revenues, whichever comes later, unless earlier terminated
pursuant to Section 10.2, 10.3 or 10.4, or unless otherwise agreed in writing by
the parties (the “Term”). Upon expiration (but not early termination) of the
Royalty Term applicable to a Product in a country in the Territory, MSK shall
have a fully paid-up, irrevocable, exclusive and sublicensable license under the
ACADIA Technology and ACADIA’s rights in the Joint Inventions and Joint Patents
to research, develop, make, have made, use, import, market, offer for sale and
sell the applicable Licensed Molecule and such Product in the Field in such
country and a fully

 

  33.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

paid-up, irrevocable, non-exclusive and sublicensable license under the ACADIA
Technology and ACADIA’s rights in the Joint Inventions and Joint Patents to
research, develop and manufacture the applicable Licensed Molecule and such
Product outside the Territory solely for the purpose of commercializing the
applicable Licensed Molecules and such Product in the Field in such country.
Upon expiration (but not early termination) of the Royalty Term applicable to a
Product in a country outside the Territory, ACADIA shall have a fully paid-up,
irrevocable, exclusive and sublicensable license under the MSK Technology and
MSK’s rights in the Joint Inventions and Joint Patents to research, develop,
make, have made, use, import, market, offer for sale and sell the applicable
Licensed Molecule and such Product in the Field in such country and a fully
paid-up, irrevocable, non-exclusive and sublicensable license under the MSK
Technology and MSK’s rights in the Joint Inventions and Joint Patents to
research, develop and manufacture the applicable Licensed Molecule and such
Product in the Territory solely for the purpose of commercializing the
applicable Licensed Molecules and such Product in the Field in such country.
[…***…].

10.2 Termination for Cause. A party shall have the right to terminate this
Agreement upon thirty (30) calendar days’ (ten (10) calendar days’ for any
payment default) prior written notice to the other party upon the occurrence of
any of the following:

(a) Upon or after the bankruptcy, insolvency, dissolution or winding up of the
other party (other than a dissolution or winding up for the purpose of
reconstruction or amalgamation); or

(b) After the breach of any material provision of this Agreement by the other
party if the breaching party has not cured such breach within the thirty
(30) calendar day period (ten (10) calendar day period for any payment default)
following written notice of termination by the non-breaching party.

10.3 Termination by MSK. MSK shall have the right to terminate this Agreement
without any penalty, including, but not limited to termination compensation and
loss of profits […***…].

10.4 Termination by ACADIA.

(a) Abandonment of All Development in the Territory. If (i) MSK notifies ACADIA
in writing that it intends to abandon development of all the Licensed Molecules
and Products in the Territory or (ii) MSK fails to comply with its diligence
obligations set forth in Section 3.6, then ACADIA shall be entitled to terminate
this Agreement immediately upon written notice to MSK.

(b) Patent Challenge. ACADIA shall have the right to terminate this Agreement
immediately upon written notice to MSK if (a) MSK or any of its Affiliates
directly, or indirectly through any Third Party, commences any interference or
opposition proceeding with respect to, challenges the validity or enforceability
of, or opposes any extension of or the grant of a supplementary protection
certificate with respect to, any ACADIA Patent or (b) any non-Affiliate
Sublicensee directly, or indirectly through any Third Party, commences any
interference or opposition proceeding with respect to, challenges the validity
or enforceability of, or

 

  34.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

opposes any extension of or the grant of a supplementary protection certificate
with respect to, any ACADIA Patent or Joint Patent and (i) MSK does not have
such Sublicensee withdraw such action or (ii) MSK does not terminate the
sublicense agreement with such Sublicensee, in each case, within five
(5) Business Days of MSK receiving from ACADIA written notice of any such action
being taken by such Sublicensee with sufficient evidence showing that such
Sublicensee has taken such action.

10.5 Effect of Termination; Surviving Obligations.

(a) Upon termination of this Agreement by MSK pursuant to Section 10.2:

(i) the licenses granted to MSK under Section 4.1 shall become an exclusive
(except for the license granted in Section 4.1(b) which shall remain
non-exclusive) fully paid-up, royalty-free, perpetual and irrevocable license
with the right to sublicense (through multiple tiers of sublicense), under
ACADIA Technology and ACADIA’s right under the Joint Inventions and the Joint
Patents for the research, development, manufacture, use, marketing, import,
offer for sale or sale of any Licensed Molecule or Product in the Field in the
Territory (and outside the Territory with respect to the license granted in
Section 4.1(b));

(ii) the licenses granted to ACADIA under Section 4.2 shall automatically
terminate and revert to MSK;

(iii) all MSK Know-How shall be returned to MSK within thirty (30) days of such
termination;

(iv) any permitted sublicenses granted under Section 4.2 by ACADIA shall remain
in effect and become direct licenses from MSK, so long as actions or omissions
by the applicable sublicensee did not cause or contribute to such termination;

(v) with respect to a termination occurring prior to the completion of hPOC,
ACADIA shall reimburse MSK for ACADIA’s share of all non-cancellable obligations
for Development Expenses incurred by MSK under this Agreement through the
effective date of such termination in accordance with Section 5.2;

(vi) MSK shall […***…] be entitled to access and utilize any Regulatory
Approvals, clinical data, materials, promotional, advertising, marketing and
distribution rights, contracts or other assets relating to the Licensed
Molecules and/or Products Controlled by ACADIA, its Affiliates or its
Licensee(s) as of the effective date of termination that are necessary for the
research, development, manufacture and commercialization of the Licensed
Molecules and/or Products by MSK in the Field in the Territory; and

(vii) […***…].

(b) Upon termination of this Agreement by ACADIA pursuant to Section 10.2 or
10.4 or by MSK pursuant to Section 10.3:

 

  35.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(i) the licenses granted to ACADIA under Section 4.2 shall become an exclusive
(except for the license granted in Section 4.2(b) which shall remain
non-exclusive) fully paid-up, royalty-free, perpetual and irrevocable license
with the right to sublicense (through multiple tiers of sublicense), under MSK
Technology and MSK’s right under the Joint Inventions and the Joint Patents for
the research, development, manufacture, use, marketing, import, offer for sale
or sale of any Licensed Molecule or Product in the Field outside the Territory
(and in the Territory with respect to the license granted in Section 4.2(b));

(ii) the licenses granted to MSK under Section 4.1 shall automatically terminate
and revert to ACADIA;

(iii) all ACADIA Know-How shall be returned to ACADIA within thirty (30) days of
such termination;

(iv) any permitted sublicenses granted under Section 4.1 by MSK shall remain in
effect and become direct licenses from ACADIA so long as actions or omissions by
such Sublicensee did not cause or contribute to such termination;

(v) with respect to a termination occurring prior to the completion of hPOC, MSK
shall reimburse ACADIA for MSK’s share of all non-cancellable obligations for
Development Expenses incurred by ACADIA under this Agreement through the
effective date of such termination in accordance with Section 5.2; and

(vi) MSK shall, and hereby does as of the effective date of termination, assign
to ACADIA such rights as MSK or any of its Affiliates or Sublicensees (limited
to those Sublicensees who do not become direct licensees of ACADIA as
contemplated in clause (iv) above) has or may acquire in any Regulatory
Approvals, clinical data, materials, promotional, advertising, marketing and
distribution rights, contracts or other assets relating to the Licensed
Molecules and/or Products Controlled by MSK or its Affiliates that are necessary
or useful for the research, development, manufacturing and commercialization of
the Licensed Molecules and Products in the Field in the Territory and, to the
extent necessary to convey sole ownership of the data obtained pursuant to the
Development Plan to ACADIA, shall, at its own expense and using Commercially
Reasonable Efforts, transfer to ACADIA all data obtained pursuant to the
Development Plan within thirty (30) days of such date.

(c) Expiration or termination of this Agreement shall not relieve the parties of
any obligation or right accruing prior to such expiration or termination. Except
as set forth below or elsewhere in this Agreement, the obligations and rights of
the parties under the following provisions of this Agreement shall survive
expiration or termination of this Agreement:

Section 1 – Definitions

Section 6.4 – Records, Audits, Adjustments

Section 6.5 – Late Payments

Section 7.1 – Ownership of Intellectual Property

Section 8.4 – Disclaimer

Section 8.5 – Limitation of Liability

 

  36.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Section 9 – Confidentiality

Section 10.5 – Effect of Termination; Surviving Obligations

Section 10.6 – Exercise of Right to Terminate

Section 10.7 – Rights in Bankruptcy

Section 11 – Indemnification

Section 12 – Dispute Resolution

Section 13 – General Provisions

(d) Within thirty (30) days following the expiration or termination of this
Agreement, except to the extent and for so long as a party retains license
rights under Sections 10.1 and 10.5, each party shall deliver to the other party
any and all Confidential Information of the other party in tangible form in its
possession.

10.6 Exercise of Right to Terminate. The use by either party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto; provided, however, that termination of this
Agreement shall not preclude either party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

10.7 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by one party to the other party are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or comparable
provision of applicable bankruptcy or insolvency laws, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy Code
or comparable provision of applicable bankruptcy or insolvency laws. The parties
agree that a party that is a licensee of such rights under this Agreement will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws. The parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a party to this Agreement under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws, the other party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, and same, if not already in its possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy or
insolvency proceeding upon its written request therefor, unless the bankrupt
party elects to continue to perform all of its obligations under this Agreement,
or (b) if not delivered under (a) above, following the rejection of this
Agreement by or on behalf of the bankrupt party upon written request therefor by
the other party.

11. INDEMNIFICATION

11.1 Indemnification by ACADIA. ACADIA hereby agrees to save, defend and hold
MSK, its Affiliates, its Sublicensees and their respective directors, officers,
employees and agents (each, a “MSK Indemnitee”) harmless from and against any
and all claims, suits, actions, demands, liabilities, expenses and/or loss,
including reasonable legal expenses and attorneys’ fees (collectively,
“Losses”), to which any MSK Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise directly or indirectly out of: (a) the practice by ACADIA of any
license granted to it hereunder by MSK, (b) the development, manufacture, use,
handling, storage, sale or other disposition of any Licensed Molecule or

 

  37.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Product in the Field outside the Territory by ACADIA or its Affiliates or
Licensees, or (c) the breach by ACADIA of any warranty, representation, covenant
or agreement made by ACADIA in this Agreement; except, in each case, to the
extent such Losses result from the gross negligence or willful misconduct of any
MSK Indemnitee or the breach by MSK of any warranty, representation, covenant or
agreement made by MSK in this Agreement.

11.2 Indemnification by MSK. MSK hereby agrees to save, defend and hold ACADIA,
its Affiliates, its Licensees and their respective directors, officers,
employees and agents (each, a “ACADIA Indemnitee”) harmless from and against any
and all Losses to which any ACADIA Indemnitee may become subject as a result of
any claim, demand, action or other proceeding by any Third Party to the extent
such Losses arise directly or indirectly out of: (a) the practice by MSK of any
license granted to it hereunder by ACADIA, (b) the development, manufacture,
use, handling, storage, sale or other disposition of any Licensed Molecule or
Product in the Field in the Territory by MSK or its Affiliates or Sublicensees,
or (c) the breach by MSK of any warranty, representation, covenant or agreement
made by MSK in this Agreement; except, in each case, to the extent such Losses
result from the gross negligence or willful misconduct of any ACADIA Indemnitee
or the breach by ACADIA of any warranty, representation, covenant or agreement
made by ACADIA in this Agreement.

11.3 Control of Defense. Any entity entitled to indemnification under this
Article 11 shall give notice to the indemnifying party of any Losses that may be
subject to indemnification, promptly after learning of such Losses, and the
indemnifying party shall assume the defense of such Losses with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed by
the indemnifying party with counsel so selected, the indemnifying party will not
be subject to any liability for any settlement of such Losses made by the
indemnified party without its consent (but such consent will not be unreasonably
withheld or delayed), and will not be obligated to pay the fees and expenses of
any separate counsel retained by the indemnified party with respect to such
Losses.

11.4 Insurance.

(a) MSK. MSK, at its own expense, shall maintain product liability insurance (or
self-insure) in the Territory in an amount consistent with industry standards at
all times from the commencement of clinical trials with Products by MSK, its
Affiliates or its Sublicensees and through the earlier of (i) the end of the
Term and (ii) the date that no Products are being commercialized in the
Territory. MSK shall provide a certificate of insurance (or evidence of
self-insurance) evidencing such coverage to ACADIA upon request.

(b) ACADIA. ACADIA, at its own expense, shall maintain product liability
insurance (or self-insure) in an amount consistent with industry standards at
all times from the commencement of clinical trials with Products by ACADIA, its
Affiliates or its Licensees and through the earlier of (i) the end of the Term
and (ii) the date that no Products are being commercialized outside the
Territory. ACADIA shall provide a certificate of insurance (or evidence of
self-insurance) evidencing such coverage to MSK upon request.

 

  38.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

12. DISPUTE RESOLUTION

12.1 Dispute Resolution. In the event of any dispute arising out of or relating
to this Agreement, except as otherwise provided in Section 2.3 of this
Agreement, the parties shall, through their respective Executive Officers, first
meet and attempt to resolve the dispute in face-to-face negotiations. This
meeting shall occur within fifteen (15) calendar days after either party
provides notice to the other party that it wishes to invoke such negotiations.
If the parties are unable to resolve such dispute through such negotiations,
then, except in the case of a dispute, controversy or claim that concerns
(a) the validity or infringement of a patent, trademark or copyright, or (b) any
antitrust, anti-monopoly or competition law or regulation, whether or not
statutory, the dispute shall be resolved by binding arbitration before a single
independent and neutral experienced arbitrator selected by mutual agreement of
the parties. In the event that the parties are unable to mutually agree on the
appointment of such arbitrator, then such arbitration shall be conducted before
a panel of three independent and neutral experienced arbitrators, one chosen by
ACADIA, one chosen by MSK and the third chosen by the foregoing two arbitrators.
Any such arbitration proceeding, which arises out of Section 2.3(c) of this
Agreement, shall be administered by the American Arbitration Association, with
limited discovery, in accordance with its then current rules governing
commercial disputes and the place of arbitration shall be Honolulu, Hawaii. Any
other arbitration (i.e., one not arising under Section 2.3(c)), (A) if initiated
by MSK, such arbitration proceeding shall be administered by the American
Arbitration Association, with limited discovery, in accordance with its then
current rules governing commercial disputes and the place of arbitration shall
be San Diego or (B) if initiated by ACADIA, such arbitration proceeding shall be
administered by the Japan Commercial Arbitration Association , with limited
discovery, in accordance with its then current rules governing commercial
disputes and the place of arbitration shall be Tokyo, Japan. Any arbitration
shall be conducted in the English language and applicable arbitration
association shall use California law as the governing law for this Agreement and
the parties’ obligations hereunder. The arbitrator(s) shall have no authority to
award punitive or any other type of damages not measured by a party’s
compensatory damages. Except to the extent necessary to confirm or enforce an
award or as may be required by law, neither a party nor any arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of both MSK and ACADIA. In no event shall an arbitration be
initiated after the date when commencement of a legal or equitable proceeding
based on the dispute, controversy or claim would be barred by the applicable
California statute of limitations. Each party shall bear its own attorneys’
fees, costs and disbursements arising out of the arbitration, and shall pay an
equal share of the fees and costs of the arbitrators; provided, however, that
the arbitrators shall be authorized to determine whether a party is the
prevailing party, and if so, to award to that prevailing party reimbursement for
its reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, travel expenses, etc.)
and/or the fees and costs of the arbitrators. Each party agrees to fully perform
and satisfy any arbitration award made against it within fifteen (15) calendar
days of the service of the award. By agreeing to this binding arbitration
provision, the parties understand that they are waiving certain rights and
protections which may otherwise be available if a dispute between the parties
were determined by litigation in court, including the right to seek or obtain
certain types of damages precluded by this provision, the right to a jury trial,
certain rights of appeal and a right to invoke formal rules of procedure and
evidence.

 

  39.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

12.2 Injunctive Relief. Notwithstanding the provisions of Section 12.1, each
party acknowledges and agrees that, due to the unique and valuable nature of the
other party’s proprietary information and materials, there can be no adequate
remedy at law for any breach by such party of the provisions of this Agreement,
that any such breach may result in irreparable harm to the other party for which
monetary damages would be inadequate to compensate such party and that the other
party shall have the right, in addition to any other rights available under
applicable law, to obtain from any court of competent jurisdiction injunctive
relief to restrain any breach or threatened breach of, or otherwise to
specifically enforce, any covenant or obligation of such party under such
provisions, without the necessity of posting any bond or security.

13. GENERAL PROVISIONS

13.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding its
conflicts of laws principles.

13.2 Entire Agreement; Modification. This Agreement is both a final expression
of the parties’ agreement and a complete and exclusive statement with respect to
all of its terms. This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein, other than (i) the Nondisclosure Agreement
and the Research Agreement, which shall continue as provided for by their
individual terms, and (ii) the letter agreement between the parties dated
concurrently herewith (including the Development Plan and the exhibits attached
thereto), which shall continue in full force and effect during the Term. This
Agreement may only be modified or supplemented in a writing expressly stated for
such purpose and signed by the parties to this Agreement.

13.3 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

13.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

13.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other party’s consent:

 

  40.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such party relating to the Licensed Molecules and Products
to a Third Party, whether by merger, consolidation, divesture, restructure, sale
of stock, sale of assets or otherwise, provided that in the event of a
transaction (whether this Agreement is actually assigned or is assumed by the
acquiring party by operation of law (e.g., in the context of a reverse
triangular merger)), intellectual property rights of the acquiring party to such
transaction (if other than one of the parties to this Agreement) shall not be
included in the technology licensed hereunder; or

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties specified above, and the name of a party appearing herein will be deemed
to include the name of such party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Agreement shall be void.

13.6 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it,
except for the persons expressly entitled to indemnification as provided in
Section 11.

13.7 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability, or legality of any remaining portions of
this Agreement. All remaining portions shall remain in full force and effect as
if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

13.8 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by (i) air mail (postage prepaid) requiring return
receipt, or (ii) overnight courier or (iii) email or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party may designate by prior
written notice to the other in accordance with this Section 13.8. Notice shall
be deemed sufficiently given for all purposes upon the earliest of: (a) the date
of actual receipt; (b) if air mailed, five (5) Business Days after the date of
postmark; (c) if delivered by overnight courier, the next Business Day the
overnight courier regularly makes deliveries or (d) if emailed or sent by
facsimile, the date of confirmation of receipt if during the recipient’s normal
business hours, otherwise the next Business Day.

 

  41.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

If to MSK, notices must be addressed to:

Meiji Seika Kaisha, Ltd.

4-16, Kyobashi 2-Chome

Chuo-ku, Tokyo 104-8002

Japan

Attention: President of Pharmaceutical Company

Telephone: […***…]

Facsimile: […***…]

Email: […***…]

With a required copy to:

Meiji Seika Kaisha, Ltd.

4-16, Kyobashi 2-Chome

Chuo-ku, Tokyo 104-8002

Japan

Attention: Director, Business Planning and Administration

Telephone: […***…]

Facsimile: […***…]

Email: […***…]

If to ACADIA, notices must be addressed to:

ACADIA Pharmaceuticals Inc.

3911 Sorrento Valley Boulevard

San Diego, CA 92121

Attention: Chief Executive Officer

Telephone: […***…]

Facsimile: […***…]

Email: […***…]

with a required copy to:

ACADIA Pharmaceuticals Inc.

3911 Sorrento Valley Boulevard

San Diego, CA 92121

Attention: General Counsel

Telephone: […***…]

Facsimile: […***…]

Email: […***…]

13.9 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
failure to make payment when due) by reason of any event beyond such party’s
reasonable control including but not limited to Acts of God, fire, flood,
explosion, earthquake, pandemic flu, or other natural forces, war, civil unrest,

 

  42.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

acts of terrorism, accident, destruction or other casualty, any lack or failure
of transportation facilities, any lack or failure of supply of raw materials, or
any other event similar to those enumerated above. Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the party has not caused such
event(s) to occur. Notice of a party’s failure or delay in performance due to
force majeure must be given to the other party within 10 calendar days after its
occurrence. All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure. In no
event shall any party be required to prevent or settle any labor disturbance or
dispute.

13.10 Interpretation.

(a) Captions & Headings. The captions and headings of clauses contained in this
Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

(b) Singular & Plural; Interpretation of Other Terms. All references in this
Agreement to the singular shall include the plural where applicable, and all
references to gender shall include both genders and the neuter. Use of the word
“including” in this Agreement shall be deemed to be followed by the phrase
“without limitation” or like expression and shall not be construed to limit any
general statement which it follows to the specific or similar items or matters
immediately following it.

(c) Articles, Sections & Subsections. Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

(d) Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

(e) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either party, irrespective of which party may be
deemed to have caused the ambiguity or uncertainty to exist.

(f) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

13.11 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument. This
Agreement may be executed and delivered by facsimile or PDF and upon such
delivery the facsimile or PDF signature will be deemed to have the same effect
as if the original signature had been delivered to the other party.

 

  43.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

13.12 Exhibits & Schedules. All exhibits or schedules referred to in this
Agreement are attached hereto and incorporated herein by this reference.

[Remainder of this page intentionally left blank.]

 

  44.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the parties hereto have caused this COLLABORATION AND
LICENSE AGREEMENT to be executed and entered into by their duly authorized
representatives as of the Effective Date.

 

ACADIA PHARMACEUTICALS INC.

   

MEIJI SEIKA KAISHA, LTD.

By:

 

/s/    Uli Hacksell

   

By:

 

/s/    Masahito Matsuo

Name:

 

Uli Hacksell

   

Name:

 

Masahiko Matsuo

Title:

 

Chief Executive Officer

   

Title:

 

Executive Vice President

       

President of Pharmaceutical Company

SIGNATURE PAGE TO COLLABORATION AND LICENSE AGREEMENT

 

  45.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT A

ACADIA PATENTS

[…***…]

 

   



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT B

[…***…]

 

   



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT C

[…***…]

 

   



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT D

FORM OF JOINT PRESS RELEASE

ACADIA PHARMACEUTICALS AND MEIJI SEIKA KAISHA FORM

COLLABORATION TO DEVELOP AND COMMERCIALIZE A

NEW CLASS OF PRO-COGNITIVE SCHIZOPHRENIA DRUGS

Meiji Seika Granted Rights to Develop and Commercialize Products in Asian
Territory;

ACADIA Retains All Rights in the Rest of the World

SAN DIEGO, CA March     , 2009 – ACADIA Pharmaceuticals Inc. (Nasdaq: ACAD) and
Meiji Seika Kaisha, Ltd. (TSE: 2202) today announced that they have established
a collaboration to develop and commercialize a novel class of pro-cognitive
drugs to treat patients with schizophrenia and related disorders in Japan and
several other Asian countries. The collaboration will focus on developing a
product candidate, which was discovered by ACADIA and has been nominated by the
parties for IND-track development.

“We are very pleased to be working with ACADIA having strong expertise within
CNS drug discovery. We trust this collaboration will boost our portfolio of
psychiatric products, a strategic therapeutic focus area for Meiji Seika.” said
Osamu Makabe, Ph.D., Senior Vice President, Research and Development of Meiji
Seika. “The exciting profile of this class of drugs may offer a promising new
approach to treating schizophrenia and related disorders, including the
potential to address cognitive disturbances frequently experienced by these
patients, which represents an area of major unmet medical need.”

“We are delighted to establish this innovative partnership with Meiji Seika,”
said Uli Hacksell, Ph.D., Chief Executive Officer of ACADIA. “With its strong
development and commercial capabilities and focus on CNS disorders, we believe
Meiji Seika is an excellent partner to help advance the development of this
exciting program and to commercialize in Japan and other Asian markets.”

 

   



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

The collaboration is based on a novel class of compounds that combine muscarinic
m1 agonism with dopamine and serotonin receptor antagonism. These compounds have
demonstrated a unique combination of pro-cognitive and antipsychotic activity in
preclinical behavioral models. The companies plan to initiate IND-enabling
studies and co-develop a product candidate through completion of
proof-of-concept clinical studies. Meiji Seika has exclusive rights to develop
and commercialize the product in Japan and several other Asian countries. ACADIA
retains the right to develop and commercialize the product in the rest of the
world, including the U.S. and Europe. Pursuant to the terms of the agreement,
ACADIA is eligible to receive from Meiji Seika up to $25 million in aggregate
payments, including upfront fees, and development and regulatory milestone
payments, as well as royalties on product sales in the Asian territory, if the
product is commercialized successfully. Meiji Seika is responsible for the
initial development expenses up to a specified level and the companies will
share the remaining expenses through clinical proof-of-concept. Meiji Seika is
responsible for all costs associated with the development, manufacturing and
commercialization of the product in the Asian territory after proof-of-concept.
Meiji Seika is eligible to share a portion of any product-related revenues
received by ACADIA in the rest of the world.

About Schizophrenia

Schizophrenia is a chronic, debilitating mental illness characterized by
disturbances in thinking, emotional reaction, and behavior. Approximately one
percent of the population develops schizophrenia during their lifetime and more
than two million people in the United States suffer from this disease.
Disturbances associated with schizophrenia may include positive symptoms, such
as hallucinations and delusions, and a range of negative symptoms, including
loss of interest and emotional withdrawal, as well as cognitive disturbances. It
is believed that cognitive disturbances prevent patients with schizophrenia from
readjusting to society. As a result, patients with schizophrenia are normally
required to be under medical care for their entire lives. Currently prescribed
treatments do not effectively address or may exacerbate cognitive disturbances
associated with schizophrenia.

 

   



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

About ACADIA Pharmaceuticals

ACADIA is a biopharmaceutical company utilizing innovative technology to fuel
drug discovery and clinical development of novel treatments for central nervous
system disorders. ACADIA’s most advanced product candidates include pimavanserin
in Phase III for Parkinson’s disease psychosis, a product candidate in Phase II
for chronic pain and a product candidate in Phase I for glaucoma, both in
collaboration with Allergan, as well as additional compounds in IND-track
development. All of the product candidates in ACADIA’s pipeline emanate from
discoveries made using its proprietary drug discovery platform. ACADIA maintains
a website at www.acadia-pharm.com to which ACADIA regularly posts copies of its
press releases as well as additional information and through which interested
parties can subscribe to receive email alerts.

About Meiji Seika Kaisha, Ltd.

Meiji Seika Kaisha, Ltd. is located in Tokyo, Japan and is operating its
business in the fields of confectionaries and pharmaceuticals. In the
pharmaceutical division, Meiji Seika is dedicated to the discovery, development
and commercialization of a wide variety of pharmaceutical products throughout
Japan and some countries outside of Japan, as well. The main areas of its
interest are infectious disease and central nervous system disorders. For more
information on Meiji Seika, please visit the company’s website at
www.meiji.co.jp.

ACADIA Forward-Looking Statements

Statements in this press release that are not strictly historical in nature are
forward-looking statements. These statements include but are not limited to
statements related to the benefits to be derived from the class of compounds
subject to the collaboration, including efficacy for various indications and
pro-cognitive benefits, the development and clinical research plans for this
class of compounds, and future payments that may be made pursuant to the
collaboration agreement. These statements are only predictions based on current
information and expectations and involve a number of risks and uncertainties.
Actual events or results may differ materially from those projected in any of
such statements due to various factors, including the risks and uncertainties
inherent in drug discovery, development and commercialization, and
collaborations with others, and the fact that past results may not be indicative
of future

 

   



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

findings. For a discussion of these and other factors, please refer to ACADIA’s
annual report on Form 10-K for the year ended December 31, 2007 as well as other
subsequent filings with the Securities and Exchange Commission. You are
cautioned not to place undue reliance on these forward-looking statements, which
speak only as of the date hereof. This caution is made under the safe harbor
provisions of the Private Securities Litigation Reform Act of 1995. All
forward-looking statements are qualified in their entirety by this cautionary
statement and ACADIA undertakes no obligation to revise or update this press
release to reflect events or circumstances after the date hereof.

Contacts:

ACADIA Pharmaceuticals Inc.

Lisa Barthelemy, Director, Investor Relations

Thomas H. Aasen, Vice President and Chief Financial Officer

(858) 558-2871

 

   